--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 

Citibank, N.A.
390 Greenwich Street
New York, New York 10013
 
 
[img01.jpg]

 
Execution Copy





Date:
 
March 18, 2011 (amended and restated as of June 12, 2012)
     
To:
 
Arch Street Funding LLC
   
Cira Centre
   
2929 Arch Street, Suite 675
   
Philadelphia, PA 19104
   
Attention:  Gerald F. Stahlecker
   
Phone:  215-495-1169
   
Fax:  215-222-4649
   
Email: jerry.stahlecker@franklinsquare.com
     
From:
 
Citibank, N.A.
   
333 West 34th Street
   
2nd Floor
   
New York, New York 10001
   
Attention:  Director Derivative Operations
   
Facsimile:  212-615-8594



Transaction Reference Number: ______________________

 
CONFIRMATION


Ladies and Gentlemen:
 
The purpose of this letter agreement is to set forth the terms and conditions of
the Transactions entered into between Citibank, N.A. ("Citibank") and Arch
Street Funding LLC, a limited liability company formed under the laws of the
State of Delaware ("Counterparty"), on the Trade Date specified below (each, a
"Transaction" and, collectively, the "Transactions").  This letter constitutes a
"Confirmation" as referred to in the Master Agreement specified below.
 
The definitions and provisions contained in the 2000 ISDA Definitions (the
"Definitions"), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation.  In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
shall govern.  Capitalized terms used but not defined in this Confirmation have
the meanings assigned to them in Annex A.  Capitalized terms used but not
defined in this Confirmation or in Annex A have the meanings assigned to them in
the Definitions.
 
With effect from the Third Amendment Effective Date, this Confirmation amends
and restates the prior Confirmation dated March 18, 2011, amended and restated
as of June 9, 2011 and February 16, 2012 (the "Original Confirmation") relating
to the Transactions described herein, which Original Confirmation (with respect
to the period from and after the Third Amendment Effective Date) is hereby
superseded and shall be of no further force or effect.
 
 
Page 1

--------------------------------------------------------------------------------

 


1.          Agreement
 
This Confirmation supplements, forms a part of and is subject to, the ISDA 2002
Master Agreement, dated as of March 18, 2011 (as amended, supplemented and
otherwise modified and in effect from time to time, the “Master Agreement”),
between Citibank and Counterparty.  All provisions contained in the Master
Agreement govern this Confirmation except as expressly modified below.
 
2.          Terms of Transactions
 
The terms of the particular Transactions to which this Confirmation relates are
as follows:
 
General Terms:
     
Trade Date:
March 18, 2011
   
Effective Date:
March 18, 2011
   
Amendment Effective Date:
June 9, 2011
   
Second Amendment Effective Date:
February 16, 2012
   
Third Amendment Effective Date:
June 12, 2012
   
Scheduled Termination Date:
The latest date for the final scheduled payment (or, if there is only one
scheduled payment, for the scheduled payment) of principal of any Reference
Obligation at any time included in the Reference Portfolio.
   
Termination Date:
The final Scheduled Settlement Date (as defined in the Master Agreement) with
respect to all Transactions (other than any Counterparty Third Floating Rate
Payer Payment Date).  The obligations of the parties to make payments required
to be made hereunder shall survive the Termination Date.
   
Obligation Termination Date:
(a) In relation to any Repaid Obligation, the related Repayment Date; and
 
(b) In relation to any Terminated Obligation, the related Termination Settlement
Date.
   
Reference Portfolio:
As of any date of determination, all Reference Obligations with respect to all
Transactions outstanding on such date.
   
Reference Obligation:
Each obligation listed on Annex I from time to time having a Reference Amount
equal to the "Reference Amount" indicated on Annex I for such obligation (and,
in the case of a Committed Obligation, having an Outstanding Principal Amount
equal to the "Outstanding Principal Amount" indicated on Annex I for such
Committed Obligation), in each case, subject to adjustment by the Calculation
Agent in accordance with the terms of this Confirmation.

 
 
Page 2

--------------------------------------------------------------------------------

 
 

 
Counterparty may, by notice to Citibank on any Business Day on or after the
Trade Date (each, an "Obligation Trade Date"), designate that any obligation
(each, a "Reference Obligation") shall become the subject of a Transaction
hereunder.  Any such notice shall specify the proposed Reference Obligation and
the proposed Reference Amount, Reference Entity and Initial Price in relation to
such Transaction.
 
Notwithstanding the foregoing, no such designation by Counterparty will be
effective unless:
 
(a)          Citibank consents on or prior to the Obligation Trade Date to the
relevant Reference Obligation becoming the subject of a Transaction hereunder
(having the proposed Reference Amount and Initial Price in the notice of
designation from Counterparty);
 
(b)          on the Obligation Trade Date (i) the relevant Reference Obligation
satisfies the Obligation Criteria set forth in Annex II and (ii) the Portfolio
Criteria set forth in Annex II are satisfied (or, if any Portfolio Criterion is
not satisfied immediately prior to such designation, then the extent of
compliance with such Portfolio Criterion is improved); and
 
(c)           if the relevant Reference Obligation would be a Specified
Reference Obligation, Counterparty gives notice of such fact to Citibank in such
notice of designation (provided that any failure to give such notice shall not
affect the effectiveness of such designation).
 
Without limiting the generality of the foregoing clause (a), Citibank may
withhold its consent to any such designation based on any legal, accounting, tax
or other similar issues that are adverse to Citibank in any material respect and
that would or could reasonably be expected to arise as a result of the entry
into such Transaction or any purchase by the Citibank Holder of such Reference
Obligation as a hedge for such Transaction.  In the event that Citibank
determines not to hold, or cause to be held, all or any portion of any such
Reference Obligation as a hedge for such Transaction on the Obligation
Settlement Date for such Transaction, Citibank shall give prompt notice thereof
to Counterparty.

 
 
Page 3

--------------------------------------------------------------------------------

 
 

  The “Obligation Settlement Date” for a Transaction shall be the date following
the Obligation Trade Date for such Transaction that is customary for settlement
of the related Reference Obligation substantially in accordance with the
then-current market practice in the principal market for the related Reference
Obligation (as determined by the Calculation Agent).
 
On the Obligation Trade Date for a Transaction, the Reference Amount of such
Transaction shall, for all purposes hereof (including the determination of the
"Maximum Portfolio Notional Amount") other than calculating Rate Payments, be
increased by the "Reference Amount" specified in such notice from
Counterparty.  On the Obligation Settlement Date for a Transaction, the
Reference Amount of such Transaction shall, solely for the purposes of
calculating Rate Payments, be increased by the "Reference Amount" specified in
such notice from Counterparty.
 
Once a Reference Obligation becomes the subject of a Transaction hereunder,
Citibank shall promptly prepare and deliver to Counterparty a revised Annex I
reflecting the Reference Portfolio as of the related Obligation Trade Date.
 
If any payment of interest on a Reference Obligation that would otherwise be
made during the period from and including the Obligation Trade Date to but
excluding the Termination Trade Date is not made but is capitalized as
additional principal (without default), then the amount of interest so
capitalized as principal shall become a new Transaction hereunder (a "PIK
Transaction") having the same terms and conditions as the Transaction relating
to the Reference Obligation in respect of which such interest is capitalized,
except that (1) the Initial Price in relation to such PIK Transaction shall be
zero, (2) the Obligation Trade Date and Obligation Settlement Date for such PIK
Transaction shall be the date on which such interest is capitalized and (3) the
Reference Amount of such PIK Transaction will be the amount of interest so
capitalized as principal.  Citibank shall give notice to Counterparty after a
PIK Transaction becomes outstanding as provided above, which notice shall set
forth the information in the foregoing clauses (2) and (3).

 
 
Page 4

--------------------------------------------------------------------------------

 
 
Reference Entity:
The borrower of the Reference Obligation identified as such in Annex I
hereto.  In addition, "Reference Entity", unless the context otherwise requires,
shall also refer to any guarantor of or other obligor on the Reference
Obligation.
   
Ramp-Up Period:
The period from and including the Effective Date and ending on and including the
date occurring 90 days after the Second Amendment Effective Date.
   
Ramp-Down Period:
The period from and including the date 30 days prior to the Scheduled
Termination Date and ending on and including the Scheduled Termination Date.
   
Portfolio Notional Amount:
As of any date of determination, the sum of the Notional Amounts for all
Reference Obligations as of such date.
   
Notional Amount:
(a) In relation to any Transaction (other than with respect to any Terminated
Obligation or Repaid Obligation), as of any date of determination, the Reference
Amount of the related Reference Obligation as of such date multiplied by the
Initial Price in relation to such Reference Obligation; and
 
(b) In relation to any Transaction with respect to a Terminated Obligation or
Repaid Obligation, the amount of the reduction in the Reference Amount of the
related Reference Obligation determined, in the case of a Terminated Obligation,
pursuant to Clause 3 or, in the case of a Repaid Obligation, pursuant to
Clause 5, in each case multiplied by the Initial Price in relation to the
related Reference Obligation.
   
Outstanding Principal Amount:
In relation to any Reference Obligation as of any date of determination, the
outstanding principal amount of such obligation as shown in the then current
Annex I, as increased pursuant to this Clause 2 (or, in the case of any
Committed Obligation, pursuant to any borrowing in respect of such Committed
Obligation after the Obligation Trade Date) and reduced pursuant to Clauses 3
and 5.  Except as otherwise expressly provided below with respect to
Counterparty First Floating Amounts, the principal amount of any Committed
Obligation outstanding on any date shall include the aggregate stated face
amount of all letters of credit, bankers' acceptances and other similar
instruments issued in respect of such Committed Obligation to the extent that
the holder of such Committed Obligation is obligated to extend credit in respect
of any drawing or other similar payment thereunder.

 
 
Page 5

--------------------------------------------------------------------------------

 
 
Commitment Amount:
In relation to any Reference Obligation that is a Committed Obligation (and the
related Transaction) as of any date of determination, the maximum outstanding
principal amount of such Reference Obligation that a registered holder thereof
would on such date be obligated to fund (including all amounts previously funded
and outstanding, whether or not such amounts, if repaid, may be reborrowed).
   
Notional Funded Amount:
In relation to any Reference Obligation that is a Committed Obligation (and to
the related Transaction) as of any date of determination, the greater of
(a) zero and (b) the sum of (i) the Outstanding Principal Amount of such
Reference Obligation as of the Obligation Trade Date multiplied by the Initial
Price in relation to such Reference Obligation minus (ii) the product of (x) the
excess, if any, of the Commitment Amount of such Reference Obligation as of the
Obligation Trade Date over the Outstanding Principal Amount of such Reference
Obligation as of the Obligation Trade Date multiplied by (y) 100% minus the
Initial Price in relation to such Reference Obligation plus (iii) any increase
in the Outstanding Principal Amount of such Reference Obligation during the
period from but excluding the Obligation Trade Date to and including such date
of determination minus (iv) any decrease in the Outstanding Principal Amount of
such Reference Obligation during the period from but excluding the Obligation
Trade Date to and including such date of determination.
 
In relation to any Reference Obligation that is a Term Obligation (and the
related Transaction) as of any date of determination, the Notional Amount of
such Reference Obligation.
   
Portfolio Notional Funded Amount:
As of any date of determination, the aggregate of all Notional Funded Amounts
with respect to all Reference Obligations in the Reference Portfolio on such
date of determination.
   
Reference Amount:
In relation to (a) any Term Obligation, the Outstanding Principal Amount thereof
and (b) any Committed Obligation, the Commitment Amount thereof.

 
 
Page 6

--------------------------------------------------------------------------------

 
 
Maximum Portfolio Notional Amount:
USD615,000,000
   
Utilization Amount:
In relation to any Calculation Period, the daily average of the Portfolio
Notional Funded Amount during such Calculation Period.
   
Business Day:
New York
   
Business Day Convention:
Following (which shall apply to any date specified herein for the making of any
payment or determination or the taking of any action which falls on a day that
is not a Business Day).
 
If any anniversary date specified herein would fall on a day on which there is
no corresponding day in the relevant calendar month, then such anniversary date
shall be the last day of such calendar month.
   
Monthly Period:
Each period from but excluding the 25th day of any calendar month to and
including the same day of the immediately succeeding calendar month.
   
Calculation Agent:
Citibank.  Unless otherwise specified, the Calculation Agent shall make all
determinations, calculations and adjustments required pursuant to this
Confirmation in good faith and on a commercially reasonable basis.
   
Calculation Agent City:
New York
   
Initial Price:
In relation to any Reference Obligation (and the related Transaction), the
Initial Price specified in Annex I.  The Initial Price (a) will be expressed
exclusive of accrued interest, (b) will be expressed as a percentage of the
Reference Amount, (c) will be determined exclusive of Costs of Assignment that
would be incurred by a buyer in connection with any purchase of the Reference
Obligation and exclusive of any Delay Compensation and (d) will be, as of the
related Obligation Trade Date, the "Initial Price" specified by Counterparty to
Citibank in the notice of designation referred to above and consented to by
Citibank.
   
Payments by Counterparty
     
Counterparty First Floating Amounts:
     
First Floating Amount Payer:
Counterparty

 
 
Page 7

--------------------------------------------------------------------------------

 
 
First Floating Amount:
In relation to any First Floating Rate Payer Payment Date, the sum, for each
Transaction, of the products of (a) the First Floating Rate Payer Calculation
Amount for such Transaction for the related First Floating Rate Payer
Calculation Period multiplied by (b) the Floating Rate Option for such
Transaction during the related First Floating Rate Payer Calculation Period plus
the Spread multiplied by (c) the Floating Rate Day Count Fraction; provided
that, for purposes of the foregoing calculation, the percentage specified in the
foregoing clause (b) shall be the Spread (and not the Floating Rate Option plus
the Spread) with respect to any portion of a First Floating Rate Payer
Calculation Amount constituting the undrawn stated face amount of all letters of
credit, bankers' acceptances and other similar instruments issued in respect of
a related Committed Obligation.
   
First Floating Rate Payer
Calculation Amount:
In relation to any First Floating Rate Payer Calculation Period and any
Transaction, the daily average of the Notional Funded Amount of such Transaction
during such First Floating Rate Payer Calculation Period.
   
First Floating Rate Payer
Calculation Period:
In relation to any Transaction, each Monthly Period, except that (a) the initial
First Floating Rate Payer Calculation Period will commence on, and include, the
related Obligation Settlement Date and (b) the final First Floating Rate Payer
Calculation Period will end on, but exclude, the related Obligation Termination
Date.
   
First Floating Rate
Payer Payment Date:
(a) In relation to any Transaction (other than with respect to any Terminated
Obligation or Repaid Obligation), the seventh Business Day following the last
day of any Monthly Period, commencing with the first such date after the
Obligation Settlement Date for such Transaction and ending with the last such
date occurring prior to the related Obligation Termination Date; and
 
(b) In relation to any Terminated Obligation or Repaid Obligation, the related
Total Return Payment Date.
   
Floating Rate Option:
In relation to any Transaction, USD-LIBOR-BBA.
   
Designated Maturity:
In relation to any Transaction, one month.
   
Spread:
On any date occurring (a) before the first day of the first Monthly Period
beginning after the Second Amendment Effective Date, 1.25% and (b)  thereafter,
1.27%.

 
 
Page 8

--------------------------------------------------------------------------------

 
 
Floating Rate Day
Count Fraction:
In relation to any Transaction, Actual/360.
   
Reset Dates:
The first day of each First Floating Rate Payer Calculation Period.
   
Compounding:
Inapplicable
   
Counterparty Second Floating Amounts:
     
Second Floating Amount Payer:
Counterparty
   
Second Floating Amount:
In relation to any Second Floating Rate Payer Payment Date, the product of
(a) the Second Floating Rate Payer Calculation Amount for the related Second
Floating Rate Payer Calculation Period multiplied by (b) the Spread multiplied
by (c) the Floating Rate Day Count Fraction.
 
Notwithstanding the foregoing, no Second Floating Amount shall be payable on any
Second Floating Rate Payer Payment Date, and no amount shall be payable under
Clause 4(c) on any date after the last day of the Ramp-Up Period, following any
date on which (a) Counterparty has designated at least 20 Designated Reference
Obligations to become the subject of Transactions hereunder (as contemplated
opposite the caption "Reference Obligation" above) and (b) the aggregate
Notional Amount of all Designated Reference Obligations as to which Citibank has
not given its consent to such Designated Reference Obligations becoming the
subject of Transactions hereunder (as contemplated opposite the caption
"Reference Obligation" above) exceeds 50% of the aggregate Notional Amount of
all Designated Reference Obligations that Counterparty has designated are to
become the subject of Transactions hereunder (as contemplated opposite the
caption "Reference Obligation" above).
   
Second Floating Rate Payer
Calculation Amount:
In relation to any Second Floating Rate Payer Calculation Period, the excess, if
any, of (a) USD463,500,000 over (b) the Utilization Amount for such Second
Floating Rate Payer Calculation Period.

 
 
Page 9

--------------------------------------------------------------------------------

 
 
Second Floating Rate Payer
Calculation Period:
Each Monthly Period; provided that (a) the initial Second Floating Rate Payer
Calculation Period shall begin on the first day following the last day of the
Ramp-Up Period and (b) the final Second Floating Rate Payer Calculation Period
shall end on the last Second Floating Rate Payer Payment Date.
   
Second Floating Rate
Payer Payment Dates:
The seventh Business Day following the last day of each Monthly Period; provided
that (a) the initial Second Floating Rate Payer Payment Date will be the first
such Business Day after the last day of the Ramp-Up Period and (b) the final
Second Floating Rate Payer Payment Date will be the day preceding the first day
of the Ramp-Down Period.
   
Spread:
On any date occurring (a) before the first day of the first Monthly Period
beginning after the Second Amendment Effective Date, 1.25% and (b)  thereafter,
1.27%.
   
Floating Rate Day
Count Fraction:
Actual/360.
   
Compounding:
Inapplicable
   
Counterparty Third Floating Amounts
     
Third Floating Amount Payer:
Counterparty
   
Third Floating Amount:
Each Expense or Other Payment.

 
 
Page 10

--------------------------------------------------------------------------------

 
 
Third Floating Rate
Payer Payment Dates:
In relation to any Transaction, (a) the seventh Business Day following the last
day of each Monthly Period, beginning with the first such Business Day after the
Obligation Settlement Date for such Transaction, (b) the related Obligation
Termination Date and (c) after the related Obligation Termination Date, the
seventh Business Day after notice of a Third Floating Amount from Citibank to
Counterparty; provided that, prior to the seventh Business Day after the related
Obligation Termination Date, if Counterparty has received less than seven
Business Days' notice from Citibank that such Third Floating Amount is due and
payable, such Third Floating Rate Payer Payment Date shall be the seventh
Business Day following the last day of the next succeeding Monthly Period  The
obligation of Counterparty to pay Third Floating Amounts in respect of any
Transaction shall survive the related Obligation Termination Date.
   
Counterparty Fourth Floating Amounts:
     
Fourth Floating Amount Payer:
Counterparty
   
Fourth Floating Amount:
In relation to any Terminated Obligation or Repaid Obligation, Capital
Depreciation, if any.
   
Fourth Floating Rate
Payer Payment Dates:
Each Total Return Payment Date.
   
Payments by Citibank:
     
Citibank Fixed Amounts:
     
Fixed Amount Payer:
Citibank
   
Fixed Amount:
In relation to any Transaction, the Interest and Fee Amount with respect to such
Transaction for the related Fixed Amount Payer Payment Date.
   
Fixed Amount Payer Calculation Periods:
In relation to each Reference Obligation in the Reference Portfolio, each period
from and including any date upon which a payment of interest is made on such
Reference Obligation to but excluding the next such date; provided that (a) the
initial Fixed Amount Payer Calculation Period shall commence on and include the
Obligation Settlement Date for such Reference Obligation and (b) the final Fixed
Amount Payer Calculation Period shall end on, but exclude, the related
Obligation Termination Date.

 
 
Page 11

--------------------------------------------------------------------------------

 
 
Fixed Amount Payer Payment Dates:
(a) In relation to any Transaction (other than with respect to any Terminated
Obligation or Repaid Obligation), the seventh Business Day following the last
day of any Monthly Period, commencing with the first such date after the
Obligation Settlement Date for such Transaction and ending with the last such
date occurring prior to the related Obligation Termination Date; and
 
(b) In relation to any Transaction with respect to any Terminated Obligation or
Repaid Obligation, the related Total Return Payment Date.
   
Citibank Floating Amounts:
     
Floating Amount Payer:
Citibank
   
Floating Amount:
In relation to any Terminated Obligation or Repaid Obligation, Capital
Appreciation, if any.
   
Floating Rate Payer Payment Dates:
Each Total Return Payment Date.



3.          Reference Obligation Removal; Accelerated Termination.


Reference Obligation Removal



(a)        A Transaction may be terminated in whole by either party (or in part
by Counterparty) in accordance with this Clause 3 by the giving of notice (an
"Accelerated Termination Notice") to the other party (each such termination, an
"Accelerated Termination").      
(i)
 
Counterparty shall be entitled to terminate any Transaction or any portion
thereof by delivering an Accelerated Termination Notice to Citibank that is
given (i) no later than the proposed Termination Trade Date and (ii) no more
than 30 days, and no less than 10 days, prior to the proposed Termination
Settlement Date; provided that, except in the case of the termination of all
Transactions in connection with the occurrence of the Scheduled Termination
Date, (x) the Portfolio Criteria set forth in Annex II would be satisfied on the
proposed Termination Trade Date after giving effect to such termination (or, if
any Portfolio Criterion is not satisfied immediately prior to such termination,
the extent of compliance therewith would be maintained or improved after giving
effect to such termination) and (y) the Net Collateral Value Percentage would be
greater than or equal to the Termination Threshold (in each case, after giving
effect to such termination).  The Accelerated Termination Notice shall specify
the Reference Obligation that is the subject of such Accelerated Termination,
the amount of the Terminated Obligation, the proposed Termination Trade Date and
the proposed Termination Settlement Date.

 
 
Page 12

--------------------------------------------------------------------------------

 
 
(ii)
 
Following the occurrence of a Credit Event (as determined by the Calculation
Agent) with respect to the related Reference Entity (including any guarantor or
other obligor referred to in the definition thereof), Citibank will have the
right, but not the obligation, to terminate the related Transaction by
delivering an Accelerated Termination Notice to Counterparty no less than 10
days prior to the proposed Termination Trade Date.  The Accelerated Termination
Notice shall specify the Reference Obligation that is the subject of such
Accelerated Termination, the amount of the Terminated Obligation, the proposed
Termination Trade Date and the proposed Termination Settlement Date.



Elective Termination by Citibank due to Certain Events



(b)        If:          
(i)
 
any Reference Obligation (including any Exchange Consideration) fails to satisfy
the Obligation Criteria at any time,
         
(ii)
 
the Portfolio Criteria are not satisfied at any time,
         
(iii)
 
Counterparty fails to perform when due any obligation to Transfer Eligible
Collateral under Clause 9(a), or
         
(iv)
 
Counterparty does not, by the deadline specified therefor in Clause 9(e), effect
the Transfer to Citibank as Secured Party of Eligible Collateral contemplated by
Clause 9(e),



then Citibank may notify Counterparty in writing of such event.  In the case of
the foregoing clause (i), if such event continues for 30 days following the
delivery of such notice, then Citibank will have the right but not the
obligation to terminate the related Transaction.  In the case of the foregoing
clause (ii), if such event continues for 30 days following the delivery of such
notice, then Citibank will have the right but not the obligation to terminate
each Transaction that is the subject of this Confirmation.  In the case of the
foregoing clause (iii) or (iv), Citibank will have the immediate right but not
the obligation to terminate each Transaction that is the subject of this
Confirmation.  Citibank may exercise this termination right with respect to each
Terminated Obligation by delivering an Accelerated Termination Notice to
Counterparty that is given, as to any Terminated Obligation, (1) on the proposed
Termination Trade Date and (2) no less than 10 days prior to the proposed
Termination Settlement Date for the related Terminated Obligation.  The
Accelerated Termination Notice shall specify each Reference Obligation that is
the subject of such Accelerated Termination and, with respect to each such
Reference Obligation, the amount of the Terminated Obligation, the proposed
Termination Trade Date and the proposed Termination Settlement Date.
 
Citibank Optional Termination Date



(c)        Citibank will have the right, but not the obligation, to terminate
each Transaction that is the subject of this Confirmation, effective on any
Business Day occurring on or after the second anniversary of the Effective Date
(such anniversary date, the "Citibank Optional Termination Date").  Citibank can
exercise this termination right by delivering an Accelerated Termination Notice
to Counterparty that is given no less than 15 days prior to the first proposed
Termination Trade Date specified in the related Accelerated Termination
Notice.  The Accelerated Termination Notice shall specify, as to each Reference
Obligation, the amount of the Terminated Obligation, the proposed Termination
Trade Date and the

 
 
Page 13

--------------------------------------------------------------------------------

 
 

proposed Termination Settlement Date.  If Citibank does not exercise its right
to terminate each Transaction that is the subject of this Confirmation on or
before the date occurring 30 days prior to the Citibank Optional Termination
Date, then Citibank will have the right, but not the obligation, to propose, by
notice to Counterparty, to amend and restate one or more material terms of the
Transactions, including, without limitation, the Spread, the Independent Amount
Percentage and the application of the Obligation Criteria and Portfolio Criteria
to the Transactions.  If Citibank provides a notice to Counterparty proposing to
amend and restate one or more material terms of the Transactions as provided
above and Counterparty does not agree in writing to such amended and restated
terms within 10 Business Days after Citibank provides such notice to
Counterparty, each Transaction shall terminate, and the Termination Trade Date
shall be such tenth Business Day.  In the event of any such termination,
Citibank shall deliver an Accelerated Termination Notice to Counterparty, which
shall specify, as to each Reference Obligation, the amount of the Terminated
Obligation, the proposed Termination Trade Date and the proposed Termination
Settlement Date.  Even if a Termination Trade Date has been designated with
respect to each Transaction pursuant to this Clause 3(c), such designation will
not prevent Citibank or Counterparty from subsequently designating an earlier
Termination Trade Date in relation to any Transaction to the extent Citibank or
Counterparty, as the case may be, is entitled to designate such earlier
Termination Trade Date pursuant to this Confirmation.  Notwithstanding anything
in this Confirmation to the contrary:       (i)  
if Citibank elects to exercise its termination right under this Clause 3(c),
then each reference to the term "Scheduled Termination Date" in Clauses 4 (other
than Clause 4(c)) and 5 and in the definitions of "Ramp-Down Period" and
"Termination Trade Date" will instead be a reference to the date 30 days after
the first proposed Termination Trade Date specified in such notice; and
      (ii)  
whether or not Citibank elects to exercise its termination right under this
Clause 3(c), and in the case of any termination pursuant to any of the
paragraphs of this Clause 3, each reference to the term "Scheduled Termination
Date" in the provisions of Clause 4(c) dealing with the payment of Counterparty
Second Floating Amounts (and the reference to the day preceding the first day of
the Ramp-Down Period in the definition of "Counterparty Second Floating Rate
Payer Payment Date") will be a reference to the earlier of (x) the Citibank
Optional Termination Date and (y) the first anniversary of the Termination Date.

 
Early Termination Date under Master Agreement
 

(d)        If there is effectively designated an Early Termination Date under
the Master Agreement, then (i) each Transaction will be terminated in its
entirety (but without limiting Clause 4(c)), (ii) notwithstanding any contrary
or otherwise inconsistent provision of the Master Agreement, the provisions set
forth in Section 6(e) of the Master Agreement shall not apply to any Transaction
(except that amounts that become due and payable on or prior to such Early
Termination Date with respect to any Transaction as provided in this
Confirmation will constitute Unpaid Amounts) and (iii) the Termination Trade
Date for each Transaction will be the date specified by the Calculation Agent
occurring on or promptly after such Early Termination Date; provided that, if
such Early Termination Date is designated by reason of an Event of Default as to
which Citibank is the Defaulting Party, Counterparty may specify the Termination
Trade Date with respect to any Transaction as to which the Calculation Agent has
not specified the Termination Trade Date within 10 days after such Early
Termination Date.  The Calculation Agent shall give notice (an "Accelerated
Termination Notice") to each party (such termination, an "Accelerated
Termination") on or prior to such Early Termination Date, which Accelerated
Termination Notice shall specify each Reference Obligation that is the subject
of such Accelerated Termination and, with respect to each such Reference
Obligation, the amount of the Terminated Obligation, the proposed Termination
Trade Date and the proposed Termination Settlement Date.  The amount, if any,
payable in respect of such Early Termination Date will be determined in
accordance with Clause 4(b) of this Confirmation based upon the delivery of such
Accelerated Termination Notice.

 
 
Page 14

--------------------------------------------------------------------------------

 
 
Effect of Termination



(e)        With respect to any Transaction terminated in whole pursuant to this
Clause 3, (i) as of the relevant Termination Trade Date the Reference Amount
shall, for all purposes hereof  (including the determination of the "Maximum
Portfolio Notional Amount") other than calculating Rate Payments, be reduced to
zero (and, in the case of a Committed Obligation, the Outstanding Principal
Amount thereof shall be reduced to zero) and (ii) as of the relevant Termination
Settlement Date the Reference Amount, for purposes of calculating Rate Payments,
shall be reduced to zero (and, in the case of a Committed Obligation, the
Outstanding Principal Amount thereof shall be reduced to zero).  With respect to
any Transaction terminated in part pursuant to this Clause 3, (i) as of the
relevant Termination Trade Date the Reference Amount shall, for all purposes
hereof  (including the determination of the "Maximum Portfolio Notional Amount")
other than calculating Rate Payments, be reduced by the amount of the reduction
of the Reference Amount specified in the Accelerated Termination Notice (and, in
the case of a Committed Obligation, the Outstanding Principal Amount shall be
reduced by an amount equal to the product of the Outstanding Principal Amount in
effect immediately prior to such reduction multiplied by the amount of the
reduction of the Reference Amount divided by the Reference Amount in effect
immediately prior to such reduction) and (ii) as of the relevant Termination
Settlement Date the Reference Amount shall, for purposes of calculating Rate
Payments, be reduced by the amount of the reduction of the Reference Amount
specified in the Accelerated Termination Notice (and, in the case of a Committed
Obligation, the Outstanding Principal Amount shall be reduced by an amount equal
to the product of the Outstanding Principal Amount in effect immediately prior
to such reduction multiplied by the amount of the reduction of the Reference
Amount divided by the Reference Amount in effect immediately prior to such
reduction).  Following any Termination Trade Date (other than the Termination
Trade Date in respect of the Termination Date), Citibank shall promptly prepare
and deliver to Counterparty a revised Annex I.



4.          Final Price Determination



Following the termination of any Transaction in whole or in part pursuant to
Clause 3 or by reason of the occurrence of the Scheduled Termination Date (other
than in connection with a Repayment), the Final Price for the relevant
Terminated Obligation will be determined in accordance with this Clause 4.



Determination by Counterparty



(a)        In order to determine the Final Price for any Terminated Obligation
then held by or on behalf of Citibank as a hedge for the related Transaction if
such determination is being made as the result of a termination pursuant to
Clause 3(a), Counterparty may arrange for the sale of such Terminated Obligation
by giving notice of such sale to Citibank; provided that Counterparty shall have
no right to arrange a sale of a Terminated Obligation pursuant to this
Clause 4(a) if, as a result of such termination and the termination of all other
Transactions as to which the Total Return Payment Date has not yet occurred,
(i) the aggregate Value (as defined in the Credit Support Annex) of all Posted
Credit Support (as so defined) held by Citibank as Secured Party (as so defined)
plus the aggregate of all Citibank Floating Amounts payable in connection with
such terminations would be less than (ii) the aggregate of all Counterparty
Fourth Floating Amounts payable in connection with such terminations.  Such
notice must be given at least three Business Days prior to the related
Termination Settlement Date in the case of any Terminated Obligation and at
least 10 days prior to the Scheduled Termination Date if all Transactions are to
be terminated in connection with the Scheduled Termination Date.  Any sale
(i) must be to an Approved Buyer or another buyer approved in advance by
Citibank, such approval not to be unreasonably withheld or delayed, and
(ii) must be scheduled to occur no later than the date customary for settlement,
substantially in accordance with the then-current market practice in the
principal market for such Terminated Obligation (as determined by the
Calculation Agent), following the Termination Trade Date and prior to the
Scheduled Termination Date if all Transactions are to be terminated in
connection with the Scheduled Termination Date.  If Counterparty so arranges any
sale, the net cash proceeds received from the sale of any Terminated Obligation,
net of the related Costs of Assignment and adjusted by any Delay Compensation as
provided in Clause 6(b), shall be the "Final Price" for that Terminated
Obligation.

 
 
Page 15

--------------------------------------------------------------------------------

 
 
Determination by Calculation Agent


(b)        If the Final Price for any Terminated Obligation is not determined
according to Clause 4(a), the Calculation Agent shall attempt to obtain Firm
Bids for such Terminated Obligation with respect to the applicable Termination
Trade Date from two or more Dealers.  The Calculation Agent will give
Counterparty notice of its intention to obtain Firm Bids pursuant to this
Clause 4(b) (such notice to be given telephonically and via electronic mail) not
later than two hours prior to the bid submission deadline specified below.  By
notice to Citibank not later than the bid submission deadline specified below,
Counterparty may, but shall not be obligated to, designate up to three Approved
Buyers each of which shall provide a Firm Bid (and the Calculation Agent will
seek a Firm Bid from any such designee so designated by Counterparty on a timely
basis).  A "Firm Bid" shall be a good and irrevocable bid for value, to purchase
all or a portion of the applicable Terminated Obligation, expressed as a
percentage of the Reference Amount of such Terminated Obligation and exclusive
of accrued interest, for scheduled settlement substantially in accordance with
the then-current market practice in the principal market for such Terminated
Obligation, as determined by the Calculation Agent, submitted as of 11 a.m. New
York time or as soon as practicable thereafter.  If there is more than one
Terminated Obligation at any time, then the Calculation Agent shall obtain Firm
Bids solely with respect to each separate Terminated Obligation (but not with
respect to any group or groups of such Terminated Obligations).  Citibank may,
but is not obligated to, sell or cause the sale of any portion of any Terminated
Obligation to any Dealer that provides a Firm Bid.  
 
If the Calculation Agent is unable to obtain from Dealers at least one Firm Bid
or combination of Firm Bids for all of the Reference Amount of any Terminated
Obligation with respect to the relevant Termination Trade Date, the Calculation
Agent will attempt to obtain a Firm Bid or combination of Firm Bids for all of
the Reference Amount of such Terminated Obligation from two or more Dealers
until the earlier of (i) the second Business Day (inclusive) following such
Termination Trade Date and (ii) the date a Firm Bid or combination of Firm Bids
is obtained for all of the Reference Amount of such Terminated Obligation.
 
If the Calculation Agent is able to obtain at least one Firm Bid or combination
of Firm Bids for all or any portion of the Reference Amount of any Terminated
Obligation, the Final Price for such Terminated Obligation or portion thereof
shall be determined by reference to such Firm Bid or Firm Bids pursuant to the
last paragraph of this Clause 4(b).  If no Firm Bids are obtained on or before
such second Business Day for all or a portion of the applicable Terminated
Obligation, the Final Price shall be deemed to be zero with respect to each
portion of such Terminated Obligation for which no Firm Bid was obtained.  The
Calculation Agent will conduct the bid process in accordance with the procedures
set forth in this Clause 4(b) and otherwise in good faith and in a commercially
reasonable manner.  Other than in the case of a termination pursuant to
Clause 3(b) or 3(d), Citibank and Counterparty will make commercially reasonable
efforts to accomplish the assignment to Counterparty (free of payment by
Counterparty) of the related Terminated Obligation or portion thereof held by or
on behalf of Citibank as a hedge for the related Transaction for which the Final
Price is deemed to be zero (including as provided below); provided that Citibank
shall not be liable for any losses related to any delay in or failure of such
assignment beyond its control.

 
 
Page 16

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary herein,
 
(i)
 
the Calculation Agent shall be entitled to disregard any Firm Bid submitted by a
Dealer if, in the Calculation Agent's commercially reasonable judgment, (x) such
Dealer is ineligible to accept assignment or transfer of the related Terminated
Obligation or portion thereof, as applicable, substantially in accordance with
the then-current market practice in the principal market for the Terminated
Obligation, as determined by the Calculation Agent, or (y) as a result of the
terms of any agreement or instrument governing the related Terminated Obligation
or any order of a court of competent jurisdiction relating to such Terminated
Obligation, such Dealer is prohibited or restricted from obtaining any consent
required for the assignment or transfer of the related Terminated Obligation or
portion thereof, as applicable, to it; and
      (ii)   if the Calculation Agent determines that the highest Firm Bid
obtained in connection with any Termination Trade Date is not bona fide as a
result of (x) the occurrence of an Event of Default described in
Section 5(a)(vii) with respect to the bidder, (y) the inability, failure or
refusal of the bidder to settle the purchase of the related Terminated
Obligation or portion thereof, as applicable, or otherwise settle transactions
in the relevant market or perform its obligations generally or (z) the
Calculation Agent not having pre-approved trading lines with the bidder that
would permit settlement of the purchase of the related Terminated Obligation or
portion thereof, as applicable, that Firm Bid shall be disregarded and the next
highest Firm Bid that is not disregarded shall be used to determine the Final
Price.



If there is no such Firm Bid, then the Calculation Agent shall designate a new
Termination Trade Date; provided that the Calculation Agent shall designate a
new Termination Trade Date pursuant to this paragraph only once.  If the highest
Firm Bid for any portion of the related Terminated Obligation determined in
connection with the second Termination Trade Date is disregarded pursuant to
this paragraph, the Calculation Agent shall have no obligation to obtain further
bids, and the applicable "Final Price" for the portion which was so disregarded
shall be deemed to be zero.


If Citibank transfers, or causes the transfer of, all or any portion of the
Terminated Obligation to the Dealer or Dealers providing the highest Firm Bid or
highest combination of Firm Bids for such Terminated Obligation (or portion
thereof) or to such other party as provided above, the net cash proceeds
received from the sale of such Terminated Obligation or portion thereof (which
sale shall be scheduled to settle substantially in accordance with the
then-current market practice in the principal market for the related Reference
Obligation as determined by the Calculation Agent), net of the related Costs of
Assignment and adjusted by any Delay Compensation as provided in Clause 6(b),
shall be the "Final Price" for that Terminated Obligation (or the portion
thereof that is sold).


If Citibank has determined not to hold, or cause to be held, all or any portion
of any Terminated Obligation as a hedge for the related Transaction or otherwise
determines, in its sole discretion, not to sell or cause the sale of any portion
of any Terminated Obligation to a Dealer providing the highest Firm Bid or
combination of Firm Bids, the "Final Price" for such Terminated Obligation or
portion thereof shall be equal to the highest Firm Bid (or highest combination
of Firm Bids) for such Terminated Obligation (or portion thereof) multiplied by
the Reference Amount of such Terminated Obligation (or the respective portions
of the Reference Amount to which such Firm Bids relate).  The Calculation Agent
may perform any of its duties under this Clause 4(b) through any Affiliate
designated by it, but no such designation shall relieve the Calculation Agent of
its duties under this Clause 4(b).
 
 
Page 17

--------------------------------------------------------------------------------

 


Early Termination of Facility



(c)        For the avoidance of doubt (and subject to paragraph (ii) of the last
sentence of Clause 3(c)), if the Termination Date occurs prior to the Citibank
Optional Termination Date, each Counterparty Second Floating Amount shall
continue to be payable by Counterparty on each subsequent Second Floating Rate
Payer Payment Date occurring on or prior to the Scheduled Termination Date;
provided that, if either party shall so specify in writing to the other party
prior to any final Termination Trade Date, then on such final Termination Trade
Date (i) the obligation of Counterparty to continue to pay each Counterparty
Second Floating Amount on each subsequent Second Floating Rate Payer Payment
Date occurring on or prior to the Scheduled Termination Date shall terminate and
be replaced by the obligation in the following clause and (ii) Counterparty
shall pay to Citibank an amount equal to the present value (as calculated by the
Calculation Agent with discounting on a continuous basis) discounted to such
final Termination Trade Date of each Counterparty Second Floating Amount payable
(without regard to the termination of such obligation under the foregoing
clause) on each subsequent Second Floating Rate Payer Payment Date occurring on
or prior to the Scheduled Termination Date, at a discount rate per annum equal
to the Discount Rate.  For this purpose, the "Discount Rate" means the zero
coupon swap rate (as determined by the Calculation Agent) implied by the fixed
rate offered to be paid by Citibank under a fixed for floating interest rate
swap transaction with a remaining Term equal to the period from such final
Termination Trade Date to the Scheduled Termination Date in exchange for the
receipt of payments indexed to USD-LIBOR-BBA.



5.          Repayment.
 
If all or a portion of the Reference Amount of any Reference Obligation is
repaid or otherwise reduced (in the case of a Committed Obligation, only if the
Reference Amount thereof is permanently reduced)  (including, without
limitation, through any exercise of any right of set-off, reduction, or
counterclaim that results in the satisfaction of the obligations of such
Reference Entity to pay any principal owing in respect of such Reference
Obligation) on or prior to the Scheduled Termination Date (the amount of such
repayment or other reduction, a "Repayment"; the portion of the related
Reference Obligation so repaid or otherwise reduced, a "Repaid Obligation"; and
the date of such Repayment, the "Repayment Date"):


(a)
 
the Total Return Payment Date with respect to the Repaid Obligation will be the
seventh Business Day next succeeding the last day of the Monthly Period in which
the Repayment Date occurred;
     
(b)
 
as of the related Repayment Date, the Reference Amount of such Reference
Obligation shall be decreased by an amount equal to the principal amount of the
Repaid Obligation; and
     
(c)
 
the related Final Price in relation to the Repaid Obligation shall be (i) in the
case of a Committed Obligation, the portion of the Reference Amount that is
permanently reduced (excluding any such reduction below the Outstanding
Principal Amount thereof) on such Repayment Date and (ii) in the case of a Term
Obligation, the amount of principal and premium in respect of principal paid by
such Reference Entity on the Repaid Obligation to holders thereof (or the amount
by which the Reference Obligation was otherwise reduced) on such Repayment
Date.  Following any Repayment Date, Citibank shall promptly prepare and deliver
to Counterparty a revised Annex I showing the revised Reference Amount for the
related Reference Obligation.



6.          Adjustments.



(a)        If any Reference Obligation or portion thereof is irreversibly
converted or exchanged into or for any securities, obligations or other assets
or property ("Exchange Consideration"), thereafter such Exchange Consideration
will constitute such Reference Obligation or portion thereof, and, unless
Citibank shall otherwise agree in writing, (i) if such Exchange Consideration
fails to satisfy the Obligation Criteria, then Clause 3(b)(i) shall apply and
(ii) if the Portfolio Criteria set forth in Annex II would not be satisfied
after giving effect to such exchange, then Clause 3(b)(ii) shall apply.

 
 
Page 18

--------------------------------------------------------------------------------

 
 

(b)        Delay Compensation (as defined below) shall result in an adjustment
(i) as contemplated by the definition of "Interest and Fee Amount" in connection
with the establishment by the Citibank Holder of a related hedge in respect of a
Transaction, if the actual settlement of the purchase of the related hedge
occurs after the Obligation Settlement Date and (ii) of a Final Price with
respect to a Terminated Obligation in connection with the termination by the
Citibank Holder of a related hedge, if the actual settlement of the sale of the
related hedge occurs after the Termination Settlement Date.  "Delay
Compensation" shall accrue (x) in the case of clause (i) above, from and
including the Obligation Settlement Date to but excluding the actual settlement
of the purchase effected to establish the related hedge (and, during such
period, (A) the Counterparty First Floating Amount shall be calculated by
reference to the Spread and not the Floating Rate Option and (B) Interest and
Fee Amounts will be determined without regard to payments in respect of the
interest rate index, but will be determined inclusive of the applicable spread
above such interest rate index, used in the Reference Obligation Credit
Agreement to calculate interest payments in respect of the related Reference
Obligation and in effect during such period) and (y) in the case of clause
(ii) above, from and including the Termination Settlement Date to but excluding
the actual settlement of the sale effected to terminate the related hedge (and,
during such period, (A) the Counterparty First Floating Amount shall be
calculated by reference to the Floating Rate Option and not the Spread and
(B) Interest and Fee Amounts shall be reduced by interest accrued during such
period in excess of the interest rate index used in the Reference Obligation
Credit Agreement to calculate interest payments in respect of the related
Reference Obligation and in effect during such period).  In connection with any
adjustment by reason of Delay Compensation, (i) any initial Payment Date in this
Confirmation determined by reference to the "Obligation Settlement Date" shall
be determined as if the Obligation Settlement Date were the actual settlement of
the purchase of the related hedge and (ii) any final Payment Date in this
Confirmation determined by reference to the "Termination Settlement Date" shall
be determined as if the Termination Settlement Date were the actual settlement
of the termination of the related hedge.       (c)        If (i) Citibank elects
to establish a hedge as a result of the addition or increase in the Reference
Amount of any Reference Obligation that is the subject of a Transaction and
(ii) the Citibank Holder is unable after using commercially reasonable efforts
to effect the settlement of such hedge, then, by notice to Counterparty,
Citibank may in its sole discretion, specify that such addition or increase in
the Reference Amount of such Reference Obligation shall be of no force or effect
(retroactive to the Obligation Trade Date or the Obligation Settlement Date, as
the case may be).



7.          Representations, Warranties and Agreements.


(a)
 
Each party hereby agrees as follows, so long as either party has or may have any
obligation under any Transaction.
     
(i)
 
Non-Reliance.  It is acting for its own account, and it has made its own
independent decisions to enter into such Transaction and as to whether such
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisors as it has deemed necessary.  It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into such Transaction; it being understood that
information and explanations related to the terms and conditions of such
Transaction shall not be considered investment advice or a recommendation to
enter into such Transaction.  It has not received from the other party any
assurance or guarantee as to the expected results of such Transaction;

 
 
Page 19

--------------------------------------------------------------------------------

 
 
(ii)
 
Evaluation and Understanding.  It is capable of evaluating and understanding (on
its own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of such Transaction.  It is also
capable of assuming, and assumes, the financial and other risks of such
Transaction;
     
(iii)
 
Status of Parties.  The other party is not acting as a fiduciary or an advisor
for it in respect of such Transaction; and
     
(iv)
 
Reliance on its Own Advisors.  Without limiting the generality of the foregoing,
in making its decision to enter into, and thereafter to maintain, administer or
terminate, such Transaction, it will not rely on any communication from the
other party as, and it has not received any representation or other
communication from the other party constituting, legal, accounting, business or
tax advice, and it will consult its own legal, accounting, business and tax
advisors concerning the consequences of such Transaction.
      (b)        Each party acknowledges and agrees that, so long as either
party has or may have any obligation under any Transaction:      
(i)
 
such Transaction does not create any direct or indirect obligation of any
Reference Entity or any direct or indirect participation in any Reference
Obligation or any other obligation of any Reference Entity;
     
(ii)
 
each party and its Affiliates may deal in any Reference Obligation and may
accept deposits from, make loans or otherwise extend credit to, and generally
engage in any kind of commercial or investment banking or other business with
any Reference Entity, any Affiliate of any Reference Entity, any other person or
entity having obligations relating to any Reference Entity and may act with
respect to such business in the same manner as if such Transaction did not exist
and may originate, purchase, sell, hold or trade, and may exercise consensual or
remedial rights in respect of, obligations, securities or other financial
instruments of, issued by or linked to any Reference Entity, regardless of
whether any such action might have an adverse effect on such Reference Entity,
the value of the related Reference Obligation or the position of the other party
to such Transaction or otherwise;
     
(iii)
 
except as provided in Clause 7(d)(iii), each party and its Affiliates and the
Calculation Agent may, whether by virtue of the types of relationships described
herein or otherwise, at the date hereof or at any time hereafter, be in
possession of information regarding any Reference Entity or any Affiliate of any
Reference Entity that is or may be material in the context of such Transaction
and that may or may not be publicly available or known to the other party.  In
addition, except as provided in Clause 7(b)(vii), this Confirmation does not
create any obligation on the part of such party and its Affiliates to disclose
to the other party any such relationship or information (whether or not
confidential);
     
(iv)
 
neither Citibank nor any of its Affiliates shall be under any obligation to
hedge such Transaction or to own or hold any Reference Obligation as a result of
such Transaction, and Citibank and its Affiliates may establish, maintain,
modify, terminate or re-establish any hedge position or any methodology for
hedging at any time without regard to Counterparty.  Counterparty acknowledges
and agrees that it is not relying on any representation, warranty or statement
by Citibank or any of its Affiliates as to whether, at what times, in what
manner or by what method Citibank or any of its Affiliates may engage in any
hedging activities;

 
 
Page 20

--------------------------------------------------------------------------------

 
 
(v)
 
notwithstanding any other provision in this Confirmation or any other document,
Citibank and Counterparty (and each employee, representative, or other agent of
Citibank or Counterparty) may each disclose to any and all persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of the
transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to them relating to such U.S. tax treatment and U.S.
tax structure (as those terms are used in Treasury Regulations under Sections
6011, 6111 and 6112 of the U.S. Internal Revenue Code of 1986, as amended (the
"Code")), other than any information for which nondisclosure is reasonably
necessary in order to comply with applicable securities laws.  To the extent not
inconsistent with the previous sentence, Citibank and Counterparty will each
keep confidential (except as required by law) all information unless the other
party has consented in writing to the disclosure of such information;
     
(vi)
 
if Citibank chooses to hold a Reference Obligation as a result of any
Transaction, Citibank shall hold such Reference Obligation directly or through
an Affiliate (the "Citibank Holder"). The Citibank Holder may deal with such
Reference Obligation as if the related Transaction did not exist, provided that,
so long as the Citibank Holder remains the lender of record with respect to such
Reference Obligation, upon any occasion permitting the Citibank Holder to
exercise any right in relation to such Reference Obligation to give or withhold
consent (an "Election") to an action proposed to be taken (or to be refrained
from being taken), the Citibank Holder shall, insofar as permitted under
(x) applicable laws, rules and regulations and (y) each provision of any
agreement or instrument evidencing or governing such Reference Obligation (and,
in the case of any participation interest, governing such participation
interest), give its consent to the action proposed to be taken (or to be
refrained from being taken), unless (A) Counterparty, by timely notice to
Citibank, requests (a "Counterparty Election Request") that the Citibank Holder
withhold such consent and (B) the Citibank Holder, in its sole discretion,
elects to withhold such consent in accordance with the Counterparty Election
Request.  Notwithstanding the foregoing: (1) the Citibank Holder shall have no
obligation to respond to, or consult with Counterparty in relation to, a
Counterparty Election Request (failure to respond to a Counterparty Election
Request being deemed a denial); (2) the Citibank Holder shall have no other
duties or obligations to Counterparty of any nature with respect to any Election
or any Counterparty Election Request; (3) the Citibank Holder shall not be
liable to Counterparty or any of its Affiliates for the consequences of any
consent given or withheld by the Citibank Holder in connection with such
Reference Obligation (whether or not pursuant to a Counterparty Election
Request); and (4) if the Citibank Holder elects in its sole discretion to
withhold its consent in accordance with a Counterparty Election Request, the
Citibank Holder may subsequently determine to give such consent at any time
without notice to Counterparty; and
     
(vii)
 
in connection with each Reference Obligation that is held by a Citibank Holder
as a result of any Transaction, the Citibank Holder will promptly (and in any
event within one Business Day after receipt) deliver or cause to be delivered to
Counterparty the following information and documentation, in each case, to the
extent actually received by the Citibank Holder from the Reference Entity or its
agents under the related Reference Obligation Credit Agreement:  all notices of
any borrowings, prepayments and interest rate settings, all amendments,
consents, waivers and other modifications (whether final or proposed) in
relation to the terms of the Reference Obligation; and all notices given by the
Reference Entity to the lenders or their agent or by the lenders or their agent
to the Reference Entity in relation to the exercise of remedies.

 
 
Page 21

--------------------------------------------------------------------------------

 
 

(c)        Each of the parties hereby represents that, on each date on which a
Transaction is entered into hereunder:      
(i)
 
it is entering into such Transaction for investment, financial intermediation,
hedging or other commercial purposes; and
     
(ii)
 
(x) it is an "eligible contract participant" as defined in Section 1a(12) of the
U.S. Commodity Exchange Act, as amended (the "CEA"), (y) the Master Agreement
and each Transaction are subject to individual negotiation by each party, and
(z) neither the Master Agreement nor any Transaction will be executed or traded
on a "trading facility" within the meaning of Section 1a(33) of the CEA.
      (d)        Counterparty hereby represents to Citibank that:      
(i)
 
its financial condition is such that it has no need for liquidity with respect
to its investment in any Transaction and no need to dispose of any portion
thereof to satisfy any existing or contemplated undertaking or
indebtedness.  Its investments in and liabilities in respect of any Transaction,
which it understands is not readily marketable, is not disproportionate to its
net worth, and it is able to bear any loss in connection with any Transaction,
including the loss of its entire investment in such Transaction;
     
(ii)
 
it understands no obligations of Citibank to it hereunder will be entitled to
the benefit of deposit insurance and that such obligations will not be
guaranteed by any Affiliate of Citibank or any governmental agency;
     
(iii)
 
as of (x) the relevant Obligation Trade Date and (y) any date on which a sale is
effected pursuant to Clause 4(a) or on which the Calculation Agent solicits Firm
Bids pursuant to Clause 4(b), neither Counterparty nor any of its Affiliates,
whether by virtue of the types of relationships described herein or otherwise,
is on such date in possession of information regarding any related Reference
Entity or any Affiliate of such Reference Entity that is or may be material in
the context of such Transaction or the purchase or sale of any related Reference
Obligation unless such information either (x) is publicly available or (y) has
been made available to each registered owner of such Reference Obligation on a
basis that permits such registered owner to disclose such information to any
assignee of or participant (whether on a funded or unfunded basis) in, or any
prospective assignee of or participant (whether on a funded or unfunded basis)
in, any rights or obligations under the related Reference Obligation Credit
Agreement;
     
(iv)
 
Counterparty is a wholly owned subsidiary of a United States person, within the
meaning of Section 7701(a)(30) of the Code, and has elected to be treated as a
disregarded entity for U.S. Federal income tax purposes;
     
(v)
 
it has delivered to Citibank on or prior to the Trade Date (and it will, prior
to any expiration of any such form previously so delivered, deliver to Citibank)
a United States Internal Revenue Service Form W-9 (or applicable successor
form), properly completed and signed (which representation shall also be made
for purposes of Section 3(f) of the Master Agreement);
     
(vi)
 
it could have received all payments on the Reference Obligation without U.S.
Federal or foreign withholding tax if it owned the Reference Obligation (which
representation shall also be made for purposes of Section 3(f) of the Master
Agreement); and
     
(vii)
 
it is not, for U.S. Federal income tax purposes, a tax-exempt organization.

 
 
Page 22

--------------------------------------------------------------------------------

 
 

(e)        Except for any disclosure authorized pursuant to Clause 7(b)(v),
Counterparty agrees to be bound by the confidentiality provisions of the related
Reference Obligation Credit Agreement with respect to all information and
documentation in relation to a Reference Entity or a Reference Obligation
delivered to Counterparty hereunder. Counterparty acknowledges that such
information may include material non-public information concerning the Reference
Entity or its securities and agrees to use such information in accordance with
applicable law, including Federal and State securities laws.      
(f)         Multiple Transaction Payment Netting under Section 2(c) of the
Master Agreement will apply to the Transactions to which this Confirmation
relates.       (g)        Notwithstanding anything in the Master Agreement to
the contrary, Citibank will not be required to pay any additional amount under
Section 2(d)(i) of the Master Agreement in respect of any deduction or
withholding for or on account of any Tax in relation to any payment under any
Transaction that is determined by reference to interest or fees payable with
respect to any Reference Obligation.  If Citibank is required by any applicable
law, as modified by the practice of any relevant governmental revenue authority,
to make any deduction or withholding for or on account of any Tax in relation to
any payment under any Transaction that is determined by reference to interest or
fees payable with respect to any Reference Obligation and Citibank does not so
deduct or withhold, then Section 2(d)(ii) of the Master Agreement shall be
applicable.



8.          Adjustments Relating to Certain Unpaid or Rescinded Payments.



(a)        If (i) Citibank makes any payment to Counterparty as provided under
Clause 2 and the corresponding Interest and Fee Amount is not paid (in whole or
in part) when due or (ii) any Interest and Fee Amount in respect of a Reference
Obligation is required to be returned (in whole or in part) by a holder of such
Reference Obligation (including, without limitation, the Citibank Holder) to the
applicable Reference Entity or paid to any other person or entity or is
otherwise rescinded pursuant to any bankruptcy or insolvency law or any other
applicable law, then Counterparty will pay to Citibank, upon request by
Citibank, such amount (or portion thereof) so not paid or so required to be
returned, paid or otherwise rescinded.  If such returned, paid or otherwise
rescinded amount is subsequently paid, Citibank shall pay such amount (subject
to Clause 8(c)) to Counterparty within seven Business Days after the date of
such subsequent payment.       (b)        If, with respect to any Repaid
Obligation, the corresponding payment of principal of the Repaid Obligation is
required to be returned (in whole or in part) by a holder thereof (including,
without limitation, the Citibank Holder) to the applicable Reference Entity or
paid to any other person or entity or is otherwise rescinded pursuant to any
bankruptcy or insolvency law or any other applicable law, then (i) the parties
hereto shall be restored severally and respectively to their former positions
hereunder and thereafter all rights and obligations of the parties hereunder
shall continue as though no Repayment had occurred and (ii) without limiting the
generality of the foregoing, if either party has made a payment to the other
party in respect of Capital Appreciation or Capital Depreciation related to such
Repayment as provided under Clause 2, then the party that received the payment
in respect of such Capital Appreciation or Capital Depreciation, as applicable,
shall repay such amount (subject to Clause 8(c)) to the other party.  If such
returned, paid or otherwise rescinded amount is subsequently paid by the related
Reference Entity or any such other person or entity, then the relevant party
shall pay the amount of such Capital Appreciation or Capital Depreciation, as
applicable, within seven Business Days after the date of such subsequent
payment.       (c)        Amounts payable pursuant to this Clause 8 shall be
subject to adjustment by the Calculation Agent in good faith and on a
commercially reasonable basis, as agreed by Citibank and Counterparty, in order
to preserve for the parties the intended economic risks and benefits of the
relevant Transaction.

 
 
Page 23

--------------------------------------------------------------------------------

 
 

(d)        The payment obligations of Citibank and Counterparty pursuant to this
Clause 8 shall survive the termination of all Transactions.



9.          Credit Support.


Notwithstanding anything in the Credit Support Annex (the "Credit Support
Annex") to the Schedule to the Master Agreement to the contrary, the following
collateral terms shall apply to each Transaction to which this Confirmation
relates (capitalized terms used in this Clause 9 but not otherwise defined in
this Confirmation have the respective meanings given to such terms in the Credit
Support Annex):


(a)
 
With respect to each Transaction to which this Confirmation relates, a single
"Independent Amount" shall be applicable to Counterparty in an amount equal to
the Notional Amount with respect to such Transaction (or, in the case of any
increase of the Notional Amount under any Transaction, the amount of such
increase) multiplied by the percentage set forth in Clause 9(b) under the
caption "Independent Amount Percentage".  Not later than the Effective Date,
Counterparty as Pledgor will Transfer to Citibank as Secured Party Eligible
Collateral having a Value as of the date of Transfer equal to the aggregate of
all Independent Amounts determined pursuant this Clause 9(a).  If the aggregate
of all Independent Amounts on any date would increase as a result of an increase
in the Portfolio Notional Amount, or any change in the Diversity Score, on such
date and the aggregate Value of Eligible Collateral Transferred to Citibank
pursuant to this Clause 9(a) prior to such date is less than the aggregate of
all Independent Amounts as so increased, then Counterparty as Pledgor will
Transfer to Citibank as Secured Party Eligible Collateral having a Value as of
the date of Transfer equal to the greater of (i) USD1,000,000 and (ii) the
amount of such shortfall.
     
(b)
 
With respect to each Transaction to which this Confirmation relates, the
"Independent Amount Percentage" applicable to such Transaction will be equal to:



Condition
Independent Amount Percentage
(i) With respect to any Transaction not relating to a Specified Reference
Obligation on any date on which the Diversity Score is less than 15:
25%
(i) With respect to any Transaction not relating to a Specified Reference
Obligation on any date on which the Diversity Score is greater than or equal to
15:
20%
(iii) With respect to any Transaction relating to a Specified Reference
Obligation
Such percentage as Citibank shall specify on or prior to the Obligation Trade
Date for such Transaction



(c)
 
In no event shall Citibank as Secured Party be obligated to Transfer Posted
Credit Support in respect of a Return Amount to Counterparty as Pledgor if the
Value as of any Valuation Date of all Posted Credit Support held by Citibank as
Secured Party would be less than the aggregate of all Independent Amounts
determined pursuant to Clause 9(a).

 
 
Page 24

--------------------------------------------------------------------------------

 
 
(d)
 
Solely for the purpose of determining any Delivery Amount or Return Amount
pursuant to the Credit Support Annex, (i) in no event shall Counterparty as a
Secured Party have any positive "Exposure" to Citibank with respect to the
Transactions (in aggregate) to which this Confirmation relates or (ii) without
limiting Clause 3(b) or 9(e), in no event shall Citibank as a Secured Party have
any positive "Exposure" to Counterparty with respect to the Transactions (in
aggregate) to which this Confirmation relates.
     
(e)
 
If (i) the Net Collateral Value Percentage on any Valuation Date is less than
the Termination Threshold on such Valuation Date and (ii) Citibank gives notice
thereof to Counterparty on any Business Day, Counterparty shall, no later than
one Business Day after the date of such notice from Citibank, effect the
Transfer to Citibank as Secured Party of Eligible Collateral such that the Net
Collateral Value Percentage after giving effect to such Transfer is at least
equal to the Cure Threshold.  In addition, Counterparty may, on any Business
Day, effect the Transfer to Citibank as Secured Party of any additional Eligible
Collateral.
     
(f)
 
If Counterparty enters into any Transaction under the Master Agreement other
than the Transactions contemplated by this Confirmation (each, a "Separate
Transaction"), then the Credit Support Amount with respect to Counterparty as
Pledgor shall never be less than the "Credit Support Amount" with respect to
Counterparty as Pledgor calculated (i) solely with reference to all Separate
Transactions and (ii) without regard to the aggregate of all Independent Amounts
applicable to Counterparty as Pledgor under this Confirmation.
     
(g)
 
Each Business Day shall be a Valuation Date.
     
(h)
 
The "Interest Rate" will be (i) the overnight ask rate in effect for such day,
as set forth opposite the caption "O/N" under the heading "USD" on Reuters Page
LIBOR01 or any successor page thereto on or about 11:00 a.m., New York time, on
such day, or (ii) if no successor page is quoted, the rate in effect for such
day, as set forth in H.15(519) for that day opposite the caption "Federal Funds
(Effective)" and if the rate is not yet published in H.15(519), the rate for
such day will be the rate set forth in Composite 3:30 p.m. Quotations for U.S.
Government Securities for that day under the caption "Federal Funds/Effective
Rate".  If on any day the appropriate rate for such day is not published in
either H.15(519) or Composite 3:30 p.m. Quotations for U.S. Government
Securities, the rate for such day will be the arithmetic mean of the rate for
the last transaction in overnight U.S. Dollar Federal funds arranged by three
leading brokers of U.S. Dollar federal funds transactions in New York City
selected by Citibank in good faith prior to 9:00 a.m., New York City time on
such day.  "H.15(519)" means the weekly statistical release designated as such,
or any successor publication, published by the Board of Governors of the Federal
Reserve System.  "Composite 3:30 p.m. Quotations for U.S. Government Securities"
means the daily statistical release designated as such, or any successor
publication, published by the Federal Reserve Bank of New York, or (iii) if such
Federal funds rate is not available, any page agreed by the parties.  Transfers
of the Interest Amount will be made in arrears on the seventh Business Day
following the last day of each Monthly Period.
     
(i)
 
Any Transfer required to be made pursuant to this Clause 9 shall be a Transfer
made under the Credit Support Annex (and not a payment or delivery made under
Section 2(a)(i) of the Master Agreement).

 
 
Page 25

--------------------------------------------------------------------------------

 
 
10.       Notice and Account Details.


Notices to Citibank:
   
Citibank, N.A., New York Branch
390 Greenwich Street, 4th Floor
New York, New York 10013
Tel:  (212) 723-6181
Fax:  (646) 291-5779
Attn:  Mitali Sohoni
 
with a copy to:
 
Office of the General Counsel
Fixed Income and Derivatives Sales and Trading
Citibank, N.A., New York Branch
388 Greenwich Street, 17th Floor
New York, New York 10013
Tel:  (212) 816-2121
Fax:  (646) 862-8431
Attn:  Craig Seledee
 
Notices to Counterparty:
   
As set forth in Part 4 of the Schedule to the Master Agreement
   
Payments to Citibank:
   
Citibank, N.A., New York
ABA No.:  021-000-089
Account No.:  00167679
Ref:  Financial Futures
   
Payments to Counterparty:
   
Any payment to be made to Counterparty shall be subject to the condition that
Citibank shall have received notice of the account to which such payment is to
be made not less than three Local Business Days prior to the date of such
payment.



11.       Offices.
 
(a)
The Office of Citibank for each Transaction:
     
New York, NY

 
 
Page 26

--------------------------------------------------------------------------------

 
 
(b)
The Office of Counterparty for each Transaction:
     
Philadelphia, PA

 
Please confirm that the foregoing correctly sets forth the terms of our
agreement by having a duly authorized officer of Counterparty execute this
Confirmation and return the same by facsimile to the attention of the individual
at Citibank indicated on the first page hereof.
 
Very truly yours,
 
CITIBANK, N.A.


By:
/s/ David Santos              .
   
Name: David Santos
   
Title: Authorized Signatory
 

 
CONFIRMED AND AGREED
AS OF THE DATE FIRST ABOVE WRITTEN:
 
ARCH STREET FUNDING LLC


By:
/s/ William Goebel
   
Name: William Goebel
   
Title: Chief Financial Officer
 

 
 
Page 27

--------------------------------------------------------------------------------

 
 
ANNEX A
 
ADDITIONAL DEFINITIONS
 
"Affiliate", for purposes of this Confirmation only, has the meaning given to
such term in Rule 405 under the Securities Act of 1933, as amended.


"Approved Buyer" means (a) any entity listed in Annex III hereto (as such
Annex may be amended by mutual written consent of the parties hereto from time
to time) so long as its long-term unsecured and unsubordinated debt obligations
on the "trade date" for the related purchase or submission of a Firm Bid
contemplated hereby are rated at least "A2" by Moody's and at least "A" by S&P
and (b) if an entity listed in Annex III hereto is not the principal banking or
securities Affiliate within a financial holding company group, the principal
banking or securities Affiliate of such listed entity within such financial
holding company group so long as such obligations of such Affiliate have the
rating indicated in clause (a) above.


"Capital Appreciation" and "Capital Depreciation" mean, for any Total Return
Payment Date, the amount determined according to the following formula for the
applicable Terminated Obligation or Repaid Obligation:


Final Price – Applicable Notional Amount
 
where


"Final Price" means (a) in the case of any Terminated Obligation, the amount
determined pursuant to Clause 4, and (b) in the case of any Repaid Obligation,
the amount determined pursuant to Clause 5, and


"Applicable Notional Amount" means the Notional Funded Amount (determined
immediately prior to the related Repayment Date or Termination Trade Date) for
such Terminated Obligation or Repaid Obligation, as applicable.


If such amount is positive, such amount is "Capital Appreciation" and if such
amount is negative, the absolute value of such amount is "Capital Depreciation".


"Committed Obligation" means (a) any Delayed Drawdown Reference Obligation and
(b) any Revolving Reference Obligation.


"Costs of Assignment" means, in the case of any Terminated Obligation, the sum
of (a) any actual costs of transfer or assignment paid by the seller under the
terms of any Terminated Obligation or otherwise actually imposed on the seller
by any applicable administrative agent, borrower or obligor incurred in
connection with the sale of such Terminated Obligation and (b) any reasonable
expenses incurred by the seller in connection with such sale and, if transfers
of the Terminated Obligation are subject to the Standard Terms and Conditions
for Distressed Trade Confirmations, as published by the LSTA and as in effect on
the Obligation Trade Date, reasonable legal costs incurred by the seller in
connection with such sale, in each case to the extent not already reflected in
the Final Price
.
"Credit Event" means the occurrence of a Bankruptcy or Failure to Pay.  For
purposes of the determination of whether a Credit Event has occurred, the
Obligation Category will be Borrowed Money, the Payment Requirement will be
USD1,000,000 and no Obligation Characteristics will be specified.  Capitalized
terms used in this definition but not defined in this Confirmation shall have
the meanings specified in the 2003 ISDA Credit Derivatives Definitions.
 
 
Page 28

--------------------------------------------------------------------------------

 


"Cure Threshold" means (a) with respect to the first Valuation Date (if any) on
which the Net Collateral Value Percentage is less than the Termination Threshold
and for the period thereafter until the Net Collateral Value Percentage is at
least equal to 20%, but only if the Diversity Score at the end of such period is
greater than or equal to 15, 20% and (b) otherwise, 25%.


"Current Price" means, with respect to any Reference Obligation on any date of
determination, the Calculation Agent's determination of the net cash proceeds
that would be received from the sale on such date of determination of such
Reference Obligation, net of the related Costs of Assignment.  If Counterparty
disputes the Calculation Agent's determination of the Current Price of any
Reference Obligation, then Counterparty may, no later than two hours after
Counterparty is given notice of such determination, (a) designate two Dealers of
credit standing acceptable to Citibank in the exercise of its reasonable
discretion and (b) provide to Citibank within such two-hour period with respect
to each such Dealer a Firm Bid with respect to the entire Reference Amount of
the Reference Obligation.  The highest of such two Firm Bids will be the Current
Price.  The "Current Price" shall be expressed as a percentage of par and will
be determined exclusive of accrued interest.


"Dealer" means (a) any nationally recognized independent dealer in the related
Reference Obligation chosen by the Calculation Agent or its designated
Affiliate, (b) any Approved Buyer or other entity designated by the Calculation
Agent and having a credit standing acceptable to Citibank and (c) any Approved
Buyer designated by Counterparty pursuant to Clause 4(b).


"Delayed Drawdown Reference Obligation" means a Reference Obligation that
(a) requires the holder thereof to make one or more future advances to the
borrower under the instrument or agreement pursuant to which such Reference
Obligation was issued or created, (b) specifies a maximum amount that can be
borrowed on one or more fixed borrowing dates and (c) does not permit the
re-borrowing of any amount previously repaid; provided that, on any date on
which all commitments by the holder thereof to make advances to the borrower
under such Delayed Drawdown Reference Obligation expire or are terminated or
reduced to zero, such Reference Obligation shall cease to be a Delayed Drawdown
Reference Obligation.


"Designated Reference Obligation" means any Reference Obligation that (a) is not
a Specified Reference Obligation, (b) has as of the Obligation Trade Date a
Moody's Rating of at least B2 and an S&P Rating of at least B, (c) is on the
Obligation Trade Date part of a fungible class of debt obligations (as to
issuance date and all economic terms) of at least USD500,000,000, (d) has an
Initial Price as of the Obligation Trade Date of at least 90% and (e) is on the
Obligation Trade Date the subject of at least five bid quotations from
nationally recognized independent dealers in the related obligation as reported
on a nationally recognized pricing service.


"Diversity Score" means the sum of each of the Industry Diversity Scores and is
calculated as follows:


(i)
 
For the purposes of the calculation of the Diversity Score, all affiliates of
each obligor shall be treated as a single obligor together with such
obligor.  For this purpose, affiliation shall not result solely from ownership
by a common Financial Sponsor.
     
(ii)
 
The Industry Diversity Score is calculated as follows:
         
(a)
An Issuer Reference Amount is calculated for each Reference Entity represented
in the Reference Portfolio by summing the Reference Amounts of all the Reference
Obligations with respect to such Reference Entity.

 
 
Page 29

--------------------------------------------------------------------------------

 
 

   
(b)
An Average Reference Amount is calculated by summing the Reference Amounts of
all the Reference Obligations in the Reference Portfolio and dividing such
amount by the sum of the number of Reference Entities in the Reference
Portfolio.
           
(c)
An Equivalent Unit Score is calculated for each Reference Entity as the lesser
of (A) one and (B) the Issuer Reference Amount for such Reference Entity divided
by the Average Reference Amount.
           
(d)
An Aggregate Industry Equivalent Unit Score is then calculated for each of the
Moody's Industry Classification Groups, by summing the Equivalent Unit Scores
for each Reference Entity in each such Moody's Industry Classification Group.
           
(e)
An Industry Diversity Score is then established by reference to the Diversity
Score Table shown below for the related Aggregate Industry Equivalent Unit
Score; provided that if any Aggregate Industry Equivalent Unit Score falls
between any two such scores then the applicable Industry Diversity Score will be
the lower of the two Industry Diversity Scores in the Diversity Score Table.



"Diversity Score Table":
 
Aggregate Industry Equivalent Unit Score
Industry Diversity Score
Aggregate Industry Equivalent Unit Score
Industry Diversity Score
Aggregate Industry Equivalent Unit Score
Industry Diversity Score
Aggregate Industry Equivalent Unit Score
Industry Diversity Score
0.0000
0.0000
5.0500
2.7000
10.1500
4.0200
15.2500
4.5300
0.0500
0.1000
5.1500
2.7333
10.2500
4.0300
15.3500
4.5400
0.1500
0.2000
5.2500
2.7667
10.3500
4.0400
15.4500
4.5500
0.2500
0.3000
5.3500
2.8000
10.4500
4.0500
15.5500
4.5600
0.3500
0.4000
5.4500
2.8333
10.5500
4.0600
15.6500
4.5700
0.4500
0.5000
5.5500
2.8667
10.6500
4.0700
15.7500
4.5800
0.5500
0.6000
5.6500
2.9000
10.7500
4.0800
15.8500
4.5900
0.6500
0.7000
5.7500
2.9333
10.8500
4.0900
15.9500
4.6000
0.7500
0.8000
5.8500
2.9667
10.9500
4.1000
16.0500
4.6100
0.8500
0.9000
5.9500
3.0000
11.0500
4.1100
16.1500
4.6200
0.9500
1.0000
6.0500
3.0250
11.1500
4.1200
16.2500
4.6300
1.0500
1.0500
6.1500
3.0500
11.2500
4.1300
16.3500
4.6400
1.1500
1.1000
6.2500
3.0750
11.3500
4.1400
16.4500
4.6500
1.2500
1.1500
6.3500
3.1000
11.4500
4.1500
16.5500
4.6600
1.3500
1.2000
6.4500
3.1250
11.5500
4.1600
16.6500
4.6700
1.4500
1.2500
6.5500
3.1500
11.6500
4.1700
16.7500
4.6800
1.5500
1.3000
6.6500
3.1750
11.7500
4.1800
16.8500
4.6900
1.6500
1.3500
6.7500
3.2000
11.8500
4.1900
16.9500
4.7000
1.7500
1.4000
6.8500
3.2250
11.9500
4.2000
17.0500
4.7100
1.8500
1.4500
6.9500
3.2500
12.0500
4.2100
17.1500
4.7200
1.9500
1.5000
7.0500
3.2750
12.1500
4.2200
17.2500
4.7300
2.0500
1.5500
7.1500
3.3000
12.2500
4.2300
17.3500
4.7400
2.1500
1.6000
7.2500
3.3250
12.3500
4.2400
17.4500
4.7500
2.2500
1.6500
7.3500
3.3500
12.4500
4.2500
17.5500
4.7600
2.3500
1.7000
7.4500
3.3750
12.5500
4.2600
17.6500
4.7700
2.4500
1.7500
7.5500
3.4000
12.6500
4.2700
17.7500
4.7800
2.5500
1.8000
7.6500
3.4250
12.7500
4.2800
17.8500
4.7900
2.6500
1.8500
7.7500
3.4500
12.8500
4.2900
17.9500
4.8000
2.7500
1.9000
7.8500
3.4750
12.9500
4.3000
18.0500
4.8100
2.8500
1.9500
7.9500
3.5000
13.0500
4.3100
18.1500
4.8200
2.9500
2.0000
8.0500
3.5250
13.1500
4.3200
18.2500
4.8300
3.0500
2.0333
8.1500
3.5500
13.2500
4.3300
18.3500
4.8400
3.1500
2.0667
8.2500
3.5750
13.3500
4.3400
18.4500
4.8500
3.2500
2.1000
8.3500
3.6000
13.4500
4.3500
18.5500
4.8600

 
 
Page 30

--------------------------------------------------------------------------------

 
 
3.3500
2.1333
8.4500
3.6250
13.5500
4.3600
18.6500
4.8700
3.4500
2.1667
8.5500
3.6500
13.6500
4.3700
18.7500
4.8800
3.5500
2.2000
8.6500
3.6750
13.7500
4.3800
18.8500
4.8900
3.6500
2.2333
8.7500
3.7000
13.8500
4.3900
18.9500
4.9000
3.7500
2.2667
8.8500
3.7250
13.9500
4.4000
19.0500
4.9100
3.8500
2.3000
8.9500
3.7500
14.0500
4.4100
19.1500
4.9200
3.9500
2.3333
9.0500
3.7750
14.1500
4.4200
19.2500
4.9300
4.0500
2.3667
9.1500
3.8000
14.2500
4.4300
19.3500
4.9400
4.1500
2.4000
9.2500
3.8250
14.3500
4.4400
19.4500
4.9500
4.2500
2.4333
9.3500
3.8500
14.4500
4.4500
19.5500
4.9600
4.3500
2.4667
9.4500
3.8750
14.5500
4.4600
19.6500
4.9700
4.4500
2.5000
9.5500
3.9000
14.6500
4.4700
19.7500
4.9800
4.5500
2.5333
9.6500
3.9250
14.7500
4.4800
19.8500
4.9900
4.6500
2.5667
9.7500
3.9500
14.8500
4.4900
19.9500
5.0000
4.7500
2.6000
9.8500
3.9750
14.9500
4.5000
   
4.8500
2.6333
9.9500
4.0000
15.0500
4.5100
   
4.9500
2.6667
10.0500
4.0100
15.1500
4.5200
   



"Expense or Other Payment" means the aggregate amount of any payments (other
than extensions of credit) due from the lender(s) in respect of any Reference
Obligation, including, without limitation, (a) any expense associated with any
amendment, modification or waiver of the provisions of a credit agreement,
(b) any reimbursement of any agents under the provisions of a credit agreement,
and (c) any indemnity or other similar payment, including amounts owed on or
after the related Obligation Termination Date in respect of amounts incurred or
any event that occurred before the related Obligation Termination Date.


"Financial Sponsor" means any entity, including any subsidiary of another
entity, whose principal business activity is acquiring, holding and selling
investments (including controlling interests) in otherwise unrelated companies
that each are distinct legal entities with separate management, books and
records and bank accounts, whose operations are not integrated one with another
and whose financial condition and creditworthiness are independent of the other
companies so owned by such entity.


"Interest and Fee Amount" means, for any Citibank Fixed Amount Payer Payment
Date and any Transaction, the aggregate amount of interest (including interest
breakage costs), fees (including, without limitation, amendment, consent,
tender, facility, letter of credit and other similar fees) and other amounts
(other than in respect of principal and premium paid in respect of principal)
paid with respect to the related Reference Obligation (after deduction of any
withholding taxes for which the Reference Entities are not obligated to
reimburse holders of the related Reference Obligation, if applicable) during the
relevant Citibank Fixed Amount Payer Calculation Period; provided that Interest
and Fee Amounts:


(a)
 
in the case of "Interest and Accruing Fees" (as defined in the "Standard Terms
and Conditions for Par/Near Par Trade Confirmations" or "Standard Terms and
Conditions for Distressed Trade Confirmations", as applicable to the relevant
Reference Obligation, most recently published by the LSTA prior to the Trade
Date), shall not include any amounts that accrue prior to the Obligation
Settlement Date for the related Reference Obligation or that accrue on or after
the Obligation Termination Date for the related Reference Obligation or portion
thereof,
     
(b)
 
in the case of "Non-Recurring Fees" (as so defined), shall not include any
amounts that (i) accrue prior to the Obligation Trade Date for the related
Reference Obligation or that accrue on or after the Termination Trade Date for
the related Reference Obligation or portion thereof or (ii) to the extent that
such amounts are payable contingent upon whether a consent is given or withheld
by the record owner of the related Reference Obligation, accrue with respect to
the related Reference Obligation that is not held by or on behalf of Citibank as
a hedge for the related Transaction,

 
 
Page 31

--------------------------------------------------------------------------------

 
 
(c)
 
shall be determined after deducting any Costs of Assignment that would be
incurred by a buyer in connection with any purchase of the Reference Obligation
as a hedge for such Transaction and, in connection with the establishment by the
Citibank Holder of a related hedge in respect of such Transaction, shall be
adjusted by any Delay Compensation as provided in Clause 6(b); and
     
(d)
 
in the case of any Transaction as to which the related Reference Obligation is a
Committed Obligation, shall include only 75% of fees that are stated to accrue
on or in respect of the unfunded portion of any Commitment Amount.



"Loan" means any obligation for the payment or repayment of borrowed money that
is documented by a term loan agreement, revolving loan agreement or other
similar credit agreement.


"LSTA" means The Loan Syndications and Trading Association, Inc. and any
successor thereto.


"Moody's" means Moody's Investors Service, Inc. or any successor thereto.


"Moody's Rating" means, with respect to a Reference Obligation, as of any date
of determination:


(i)
 
if the Reference Obligation itself is rated by Moody's (including pursuant to
any credit estimate), such rating,
     
(ii)
 
if the foregoing paragraph is not applicable, then, if the Reference Obligation
is a Loan and the related Reference Entity has a corporate family rating by
Moody's, the rating specified in the applicable row of the table below under
"Relevant Rating" opposite the row in the table below that describes such Loan:

 

 
Loan
Relevant Rating
 
The Loan is a secured obligation, but is not a Second Lien Obligation and is not
Subordinate
The rating by Moody's that is one rating subcategory above such corporate family
rating
 
The Loan is an unsecured obligation or is a Second Lien Obligation, but is not
Subordinate
The rating by Moody's that is one rating subcategory below such corporate family
rating
 
The Loan is Subordinate
The rating by Moody's that is two rating subcategories below such corporate
family rating



(iii)
 
if the foregoing paragraphs are not applicable, but there is a rating by Moody's
on a secured obligation of the Reference Entity that is not a Second Lien
Obligation and is not Subordinate (the "other obligation"), the rating specified
in the applicable row of the table below under "Relevant Rating" opposite the
row in the table below that describes such Reference Obligation:

 

 
Reference Obligation
Relevant Rating
 
The Reference Obligation is a secured obligation, but is not a Second Lien
Obligation and is not Subordinate
The rating assigned by Moody's to the other obligation
 
The Reference Obligation is an unsecured obligation or is a Second Lien
Obligation, but is not Subordinate
The rating by Moody's that is one rating subcategory below the rating assigned
by Moody's to the other obligation
 
The Reference Obligation is Subordinate
The rating by Moody's that is two rating subcategories below the rating assigned
by Moody's to the other obligation

 
 
Page 32

--------------------------------------------------------------------------------

 
 
(iv)
 
if the foregoing paragraphs are not applicable, but there is a rating by Moody's
on an unsecured obligation of the Reference Entity (or, failing that, an
obligation that is a Second Lien Obligation) but is not Subordinate (the "other
obligation"), the rating specified in the applicable row of the table below
under "Relevant Rating" opposite the row in the table below that describes such
Reference Obligation:

 
Reference Obligation
Relevant Rating
The Reference Obligation is a secured obligation, but is not a Second Lien
Obligation and is not Subordinate
The rating by Moody's that is one rating subcategory above the rating assigned
by Moody's to the other obligation
The Reference Obligation is an unsecured obligation or is a Second Lien
Obligation, but is not Subordinate
The rating assigned by Moody's to the other obligation
The Reference Obligation is Subordinate
The rating by Moody's that is one rating subcategory below the rating assigned
by Moody's to the other obligation



(v)
 
if the foregoing paragraphs are not applicable, but there is a rating by Moody's
on an obligation of the Reference Entity that is Subordinate (the "other
obligation"), the rating specified in the applicable row of the table below
under "Relevant Rating" opposite the row in the table below that describes such
Reference Obligation:

 
Reference Obligation
Relevant Rating
The Reference Obligation is a secured obligation, but is not a Second Lien
Obligation and is not Subordinate
The rating by Moody's that is two rating subcategories above the rating assigned
by Moody's to the other obligation
The Reference Obligation is an unsecured obligation or is a Second Lien
Obligation, but is not Subordinate
The rating by Moody's that is one rating subcategory above the rating assigned
by Moody's to the other obligation
The Reference Obligation is Subordinate
The rating assigned by Moody's to the other obligation



(vi)
  if a rating cannot be assigned pursuant to clauses (i) through (v), the
Moody's Rating may be determined using any of the methods below:

 
 
Page 33

--------------------------------------------------------------------------------

 
 

   
(A)
for up to 5% of the Portfolio Target Amount, Counterparty may apply to Moody's
for a shadow rating or public rating of such Reference Obligation, which shall
then be the Moody's Rating (and Counterparty may deem the Moody's Rating of such
Reference Obligation to be "B3" pending receipt of such shadow rating or public
rating, as the case may be); provided that (x) a Reference Obligation will not
be included in the 5% limit of the Portfolio Target Amount if Counterparty has
assigned a rating to such Reference Obligation in accordance with clause (B)
below and (y) upon receipt of a shadow rating or public rating, as the case may
be, such Reference Obligation will not be included in the 5% limit of the
Portfolio Target Amount;
           
(B)
for up to 5% of the Portfolio Target Amount, if there is a private rating of an
obligor that has been provided by Moody's to Citibank and Counterparty,
Counterparty may impute a Moody's Rating that corresponds to such private
rating; provided that a Reference Obligation will not be included in the 5%
limit of the Portfolio Target Amount if Counterparty has applied to Moody's for
a shadow rating; or
           
(C)
for up to 10% of the Portfolio Target Amount, the Moody's Rating may be
determined in accordance with the methodologies for establishing the S&P Rating
except that the Moody's Rating of such obligation will be (1) one sub-category
below the Moody's equivalent of the S&P Rating if such S&P Rating is "BBB-" or
higher and (2) two sub-categories below the Moody's equivalent of the S&P Rating
if such S&P Rating is "BB+" or lower.



For purposes of the foregoing, a "private rating" shall refer to a rating
obtained by Citibank, by Counterparty or by or on behalf of an obligor on a
Reference Obligation that is not disseminated publicly; whereas a "shadow
rating" shall refer to a credit estimate obtained upon application of
Counterparty or a holder of a Reference Obligation.  Any private rating or
shadow rating shall be required to be refreshed annually.  If Counterparty
applies to Moody's for a shadow rating or public rating of a Reference
Obligation, Counterparty shall provide evidence to Citibank of such application
and shall notify Citibank of the expected rating.  Counterparty shall notify
Citibank of the shadow rating or public rating assigned by Moody's to a
Reference Obligation.


"Net Collateral Value" means, as of any date of determination, an amount equal
to (a) the aggregate Value (as defined in the Credit Support Annex) on such date
of all Posted Credit Support (as so defined) held by Citibank as Secured Party
(as so defined) plus (b) the aggregate of all Unrealized Capital Gains on such
date with respect to the Reference Portfolio minus (c) the aggregate of all
Unrealized Capital Losses on such date with respect to the Reference Portfolio.


"Net Collateral Value Percentage" means, as of any date of determination, an
amount (expressed as a percentage) equal to (a) the Net Collateral Value on such
date divided by (b) the Portfolio Notional Amount on such date.


"Portfolio Target Amount" means (a) during the Ramp-Up Period and the Ramp-Down
Period, the Maximum Portfolio Notional Amount, (b) at any other time, the
Portfolio Notional Amount.


"Rate Payments" means Counterparty First Floating Amounts, Counterparty Second
Floating Amounts and Citibank Fixed Amounts.


"Revolving Reference Obligation" means a Reference Obligation that (a) requires
the holder thereof to make one or more future advances to the borrower under the
instrument or agreement pursuant to which such Reference Obligation was issued
or created, (b) specifies a maximum aggregate amount that can be
 
 
Page 34

--------------------------------------------------------------------------------

 
 
borrowed and (c) permits, during any period on or after the date on which the
holder thereof acquires such Reference Obligation, the re-borrowing of any
amount previously repaid; provided that, on the date that all commitments by the
holder thereof to make advances to the borrower under such Revolving Reference
Obligation expire or are terminated or reduced to zero, such Reference
Obligation shall cease to be a Revolving Reference Obligation.


"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, or any successor thereto.


S&P Rating means, with respect to a Reference Obligation:


(i)
 
if the Reference Obligation itself is rated by S&P (including pursuant to any
credit estimate), such rating,
     
(ii)
 
if the foregoing paragraph is not applicable, then, if the Reference Obligation
is a Loan and the related Reference Entity has a corporate issuer rating by S&P,
the rating specified in the applicable row of the table below under "Relevant
Rating" opposite the row in the table below that describes such Loan:

 
Loan
Relevant Rating
The Loan is a secured obligation, but is not a Second Lien Obligation and is not
Subordinate
The rating by S&P that is one rating subcategory above such corporate issuer
rating
The Loan is an unsecured obligation or is a Second Lien Obligation, but is not
Subordinate
The rating by S&P that is one rating subcategory below such corporate issuer
rating
The Loan is Subordinate
The rating by S&P that is two rating subcategories below such corporate issuer
rating



(iii)
 
if the foregoing paragraphs are not applicable, but there is a rating by S&P on
a secured obligation of the Reference Entity that is not a Second Lien
Obligation and is not Subordinate (the "other obligation"), the rating specified
in the applicable row of the table below under "Relevant Rating" opposite the
row in the table below that describes such Reference Obligation:

 
Reference Obligation
Relevant Rating
The Reference Obligation is a secured obligation, but is not a Second Lien
Obligation and is not Subordinate
The rating assigned by S&P to the other obligation
The Reference Obligation is an unsecured obligation or is a Second Lien
Obligation, but is not Subordinate
The rating by S&P that is one rating subcategory below the rating assigned by
S&P to the other obligation
The Reference Obligation is Subordinate
The rating by S&P that is two rating subcategories below the rating assigned by
S&P to the other obligation

 
 
Page 35

--------------------------------------------------------------------------------

 
 
(iv)
 
if the foregoing paragraphs are not applicable, but there is a rating by S&P on
an unsecured obligation of the Reference Entity (or, failing that, an obligation
that is a Second Lien Obligation) but is not Subordinate (the "other
obligation"), the rating specified in the applicable row of the table below
under "Relevant Rating" opposite the row in the table below that describes such
Reference Obligation:

 
Reference Obligation
Relevant Rating
The Reference Obligation is a secured obligation, but is not a Second Lien
Obligation and is not Subordinate
The rating by S&P that is one rating subcategory above the rating assigned by
S&P to the other obligation
The Reference Obligation is an unsecured obligation or is a Second Lien
Obligation, but is not Subordinate
The rating assigned by S&P to the other obligation
The Reference Obligation is Subordinate
The rating by S&P that is one rating subcategory below the rating assigned by
S&P to the other obligation



(v)
 
if the foregoing paragraphs are not applicable, but there is a rating by S&P on
an obligation of the Reference Entity that is Subordinate (the "other
obligation"), the rating specified in the applicable row of the table below
under "Relevant Rating" opposite the row in the table below that describes such
Reference Obligation:

 
Reference Obligation
Relevant Rating
The Reference Obligation is a secured obligation, but is not a Second Lien
Obligation and is not Subordinate
The rating by S&P that is two rating subcategories above the rating assigned by
S&P to the other obligation
The Reference Obligation is an unsecured obligation or is a Second Lien
Obligation, but is not Subordinate
The rating by S&P that is one rating subcategory above the rating assigned by
S&P to the other obligation
The Reference Obligation is Subordinate
The rating assigned by S&P to the other obligation



(vi)
 
if the foregoing paragraphs are not applicable, then the S&P Rating shall be
"CC"; provided that:
         
           (A)    if application has been made to S&P to rate a Reference
Obligation and such Reference Obligation has a Moody's Rating, then the S&P
Rating with respect to such Reference Obligation shall, pending the receipt of
such rating from S&P, be equal to the S&P Rating that is equivalent to such
Moody's Rating and (y) Reference Obligations in the Reference Portfolio
constituting no more, by aggregate Notional Amount, than 10% of the Portfolio
Target Amount may be given a S&P Rating based on a rating given by Moody's as
provided in clause (x) (after giving effect to the addition of the relevant
Reference Obligation, if applicable); and

 
 
Page 36

--------------------------------------------------------------------------------

 
 

   
           (B)     for up to 10% of the Portfolio Target Amount, the S&P Rating
may be determined in accordance with the methodologies for establishing the
Moody's Rating except that the S&P Rating of such obligation will be (1) one
sub-category below the S&P equivalent of the Moody's Rating if such Moody's
Rating is "Baa3" or higher and (2) two sub-categories below the S&P equivalent
of the Moody's Rating if such Moody's Rating is "Ba1" or lower.

 
"Second Lien Obligation" means a Loan that is secured by collateral, but as to
which the beneficiary or beneficiaries of such collateral security agree for the
benefit of the holder or holders of other indebtedness secured by the same
collateral ("First Lien Debt") as to one or more of the following:  (1) to defer
their right to enforce such collateral security either permanently or for a
specified period of time while First Lien Debt is outstanding, (2) to permit a
holder or holders of First Lien Debt to sell such collateral free and clear of
the security in favor of such beneficiary or beneficiaries, (3) not to object to
sales of assets by the obligor on such Loan following the commencement of a
bankruptcy or other insolvency proceeding with respect to such obligor or to an
application by the holder or holders of First Lien Debt to obtain adequate
protection in any such proceeding and (4) not to contest the creation, validity,
perfection or priority of First Lien Debt.


"Specified Reference Obligation" means any Reference Obligation whose inclusion
in the Reference Portfolio (other than as a "Specified Reference Obligation")
would not on the related Obligation Trade Date satisfy one or more of clauses
(ix) through (xiii) of the Obligation Criteria.


"Subordinate" means, with respect to an obligation (the "Subordinated
Obligation") and another obligation of the obligor thereon to which such
obligation is being compared (the "Senior Obligation"), a contractual, trust or
similar arrangement (without regard to the existence of preferred creditors
arising by operation of law or to collateral, credit support, lien or other
credit enhancement arrangements or provisions regarding the application of
proceeds of any of the foregoing) providing that (i) upon the liquidation,
dissolution, reorganization or winding up of the obligor, claims of the holders
of the Senior Obligation will be satisfied prior to the claims of the holders of
the Subordinated Obligation or (ii) the holders of the Subordinated Obligation
will not be entitled to receive or retain payments in respect of their claims
against the obligor at any time that the obligor is in payment arrears or is
otherwise in default under the Senior Obligation.


"Term Obligation" means any Reference Obligation that is not a Committed
Obligation.


"Terminated Obligation" means any Reference Obligation or portion of any
Reference Obligation that is terminated pursuant to Clause 3.


"Termination Settlement Date" means, for any Terminated Obligation, the date
customary for settlement, substantially in accordance with the then-current
market practice in the principal market for such Terminated Obligation (as
determined by the Calculation Agent), of the sale of such Terminated Obligation
with the trade date for such sale occurring on the related Termination Trade
Date.


"Termination Threshold" means (a) on any date on which the Diversity Score is
greater than or equal to 15, 17.5% and (b) otherwise, 20%.


"Termination Trade Date" means, with respect to any Terminated Obligation, the
date so designated in the related Accelerated Termination Notice; provided that:


(a)
 
except as provided in the following clause (b), if the related Final Price is
not determined in accordance with Clause 4(a), the "Termination Trade Date" will
be the bid submission deadline for the Firm Bid or combination of Firm Bids for
all of the Reference Amount of such Terminated Obligation that are to be the
basis for determining the Final Price of such Terminated Obligation as
designated by the Calculation Agent in order to cause the related Total Return
Payment Date to occur as promptly as practicable (in the discretion of the
Calculation Agent) after the date originally designated as the "Termination
Trade Date" in the related Accelerated Termination Notice; and

 
 
Page 37

--------------------------------------------------------------------------------

 
 
(b)
 
in respect of the Scheduled Termination Date, if the related Final Price is not
determined in accordance with Clause 4(a), the "Termination Trade Date" will be
the date so designated by the Calculation Agent in its discretion, occurring
during the 30 calendar days preceding the Scheduled Termination Date (or earlier
in the case of any Terminated Obligation determined by the Calculation Agent in
its sole discretion to be a distressed loan or other obligation) in a manner
reasonably likely to cause the final Total Return Payment Date to occur on the
Scheduled Termination Date.



The Calculation Agent shall notify the parties of any Termination Trade Date
designated by it pursuant to the foregoing proviso.


"Total Return Payment Date" means, with respect to any Terminated Obligation or
Repaid Obligation, the seventh Business Day next succeeding the last day of the
Monthly Period during which the related Obligation Termination Date occurs.


"Unrealized Capital Gain" means, with respect to any Reference Obligation, if
the Current Price of such Reference Obligation is greater than the Initial Price
in relation to such Reference Obligation, then (a) such Current Price minus such
Initial Price multiplied by (b) the Reference Amount of such Reference
Obligation.  For purposes of computing any Unrealized Capital Gain, a Repaid
Obligation or Terminated Obligation will be deemed to continue to be outstanding
in an amount equal to its Reference Amount until (but excluding) the related
Total Return Payment Date (and after the determination of the related Final
Price will have a Current Price equal to such Final Price).


"Unrealized Capital Loss" means, with respect to any Reference Obligation, if
the Initial Price in relation to such Reference Obligation is greater than the
Current Price of such Reference Obligation, then (a) such Initial Price minus
such Current Price multiplied by (b) the Reference Amount of such Reference
Obligation.  For purposes of computing any Unrealized Capital Loss, a Repaid
Obligation or Terminated Obligation will be deemed to continue to be outstanding
in an amount equal to its Reference Amount until (but excluding) the related
Total Return Payment Date (and after the determination of the related Final
Price will have a Current Price equal to such Final Price).
 
 
Page 38

--------------------------------------------------------------------------------

 
 
ANNEX I


Reference Obligation
Reference Entity
Reference Amount
Outstanding Principal Amount
Initial Price (%)
Obligation Trade Date
Obligation Settlement Date
             

 
 
Page 39

--------------------------------------------------------------------------------

 
 
ANNEX II
 
OBLIGATION CRITERIA
 
The "Obligation Criteria" are as follows:


(i)
 
The obligation is a Loan.
     
(ii)
 
The obligation is denominated in USD.
     
(iii)
 
The obligation is secured.
     
(iv)
 
The obligation is not Subordinate.
     
(v)
 
The obligation constitutes a legal, valid, binding and enforceable obligation of
the applicable Reference Entity, enforceable against such person in accordance
with its terms.
     
(vi)
 
Except for any Delayed Drawdown Reference Obligation or Revolving Reference
Obligation, the obligation does not require any future advances to be made to
the related issuer or obligor on or after the relevant Obligation Trade Date.
     
(vii)
 
On the relevant Obligation Trade Date for the Transaction relating to the
obligation, the obligation is in the form of, and is treated as, indebtedness
for U.S. Federal income tax purposes.
     
(viii)
 
Transfers thereof on the Obligation Trade Date may be effected pursuant to the
Standard Terms and Conditions for Par/Near Par Trade Confirmations and not the
Standard Terms and Conditions for Distressed Trade Confirmations, in each case
as published by the LSTA and as in effect on the Obligation Trade Date.
     
(ix)
 
Except for any Specified Reference Obligation, the obligation is not a Second
Lien Obligation.
     
(x)
 
Except for any Specified Reference Obligation, on the Obligation Trade Date the
obligation is part of a fungible class of debt obligations (as to issuance date
and all economic terms) of at least USD125,000,000.
     
(xi)
 
Except for any Specified Reference Obligation, the obligation has as of the
Obligation Trade Date a Moody's Rating of at least B3 and an S&P Rating of at
least B-.
     
(xii)
 
Except for any Specified Reference Obligation, the obligation has an Initial
Price as of the Obligation Trade Date of at least 60%.
     
(xiii)
 
Except for any Specified Reference Obligation, either (x) the obligation is on
the Obligation Trade Date the subject of at least two bid quotations from
nationally recognized independent dealers in the related obligation as reported
on a nationally recognized pricing service or (y) the obligation satisfies each
of the following four conditions:  (A) the obligation was originated not more
than 30 days prior to the Obligation Trade Date, (B) the obligation is on the
Obligation Trade Date the subject of at least one bid quotation from a
nationally recognized independent dealer in the related obligation as reported
on a nationally recognized pricing service, (C) on the Obligation Trade Date the
obligation is part of a fungible class of debt obligations (as to issuance date
and all economic terms) of at least USD150,000,000 and (D) the obligation has as
of the Obligation Trade Date a Moody's Rating of at least B2 and an S&P Rating
of at least B.

 
 
Page 40

--------------------------------------------------------------------------------

 
 
PORTFOLIO CRITERIA
 
The "Portfolio Criteria" are as follows:


(i)
 
The Portfolio Notional Amount does not exceed the Maximum Portfolio Notional
Amount.
     
(ii)
 
The sum of the Notional Amounts for all Reference Obligations that are Specified
Reference Obligations does not exceed 25% of the Portfolio Target Amount.
     
(iii)
 
The sum of the Notional Amounts for all Reference Obligations that are Committed
Obligations does not exceed 10% of the Portfolio Target Amount.
     
(iv)
 
The sum of the Notional Amounts for Reference Obligations of any single
Reference Entity or any of its Affiliates does not exceed 5% of the Portfolio
Target Amount.
     
(v)
 
The sum of the Notional Amounts for Reference Obligations of Reference Entities
in any single Moody's Industry Classification Group does not exceed 15% of the
Portfolio Target Amount.
     
(vi)
 
After the Ramp-Up Period and prior to the Ramp-Down Period, the Reference
Portfolio has a Weighted Average Rating of at most 3,000.



For purposes hereof:


"Moody's Industry Classification Groups" means each of the categories set forth
in Table 1 below.


"Weighted Average Rating" means, as of any date of determination, the number
obtained by (a) multiplying the Notional Amount of each Reference Obligation by
the applicable Rating Factor (as set forth in Table 2 below) for the related
Reference Entity; (b) summing the products obtained in clause (a) for all
Reference Obligations; and (c) dividing the sum obtained in clause (b) by the
aggregate of the Notional Amounts of all Reference Obligations.
 
 
Page 41

--------------------------------------------------------------------------------

 

TABLE 1


MOODY'S INDUSTRY CLASSIFICATION GROUPS


Aerospace & Defense
Automotive
Banking, Finance, Insurance and Real Estate
Beverage, Food, & Tobacco
Capital Equipment
Chemicals, Plastics, & Rubber
Construction & Building
Consumer goods: durable
Consumer goods: non-durable
Containers, Packaging, & Glass
Energy: Electricity
Energy: Oil & Gas
Environmental Industries
Forest Products & Paper
Healthcare & Pharmaceuticals
High Tech Industries
Hotel, Gaming, & Leisure
Media: Advertising, Printing & Publishing
Media: Broadcasting & Subscription
Media: Diversified & Production
Metals & Mining
Retail
Services: Business
Services: Consumer
Sovereign & Public Finance
Telecommunications
Transportation: Cargo
Transportation: Consumer
Utilities: Electric
Utilities: Oil & Gas
Utilities: Water
Wholesale
 
 
Page 42

--------------------------------------------------------------------------------

 
 
TABLE 2


RATING FACTORS


Moody's Rating
Rating Factor
Aaa
1
 
Aa1
10
 
Aa2
20
 
Aa3
40
 
A1
70
 
A2
120
 
A3
180
 
Baa1
260
 
Baa2
360
 
Baa3
610
 
Ba1
940
 
Ba2
1,350
 
Ba3
1,766
 
B1
2,220
 
B2
2,720
 
B3
3,490
 
Caa1
4,770
 
Caa2
6,500
 
Caa3
8,070
 
Ca or below
10,000
 

 
 
Page 43

--------------------------------------------------------------------------------

 


ANNEX III


APPROVED BUYERS


Bank of America, NA
The Bank of Montreal
The Bank of New York Mellon, N.A.
Barclays Bank plc
BNP Paribas
Calyon
Citibank, N.A.
Credit Agricole S.A.
Canadian Imperial Bank of Commerce
Credit Suisse
Deutsche Bank AG
Dresdner Bank AG
Goldman Sachs & Co.
HSBC Bank
JPMorgan Chase Bank, N.A.
Merrill Lynch, Pierce, Fenner & Smith Incorporated
Morgan Stanley & Co.
Natixis
Northern Trust Company
Royal Bank of Canada
The Royal Bank of Scotland plc
Societe Generale
The Toronto-Dominion Bank
UBS AG
U.S. Bank, National Association
Wachovia Bank National Association
Wells Fargo Bank, National Association
 
 Page 44

--------------------------------------------------------------------------------

 